NUMBER 13-09-00195-CR

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG

CHARLES ANTHONY CUEVA II,                                            Appellant,

                                        v.

THE STATE OF TEXAS,                                                  Appellee.


                    On appeal from the 347th District Court
                          of Nueces County, Texas.


                                  OPINION
            Before Justices Rodriguez, Benavides, and Vela
                     Opinion by Justice Rodriguez
      Appellant Charles Anthony Cueva II challenges his conviction for one count of

indecency with a child and two counts of sexual assault of a child. See TEX. PENAL
CODE ANN. ' 21.11(a) (West Supp. 2010),1 ' 22.021(a)(1)(B) (West Supp. 2010). By

four issues, Cueva argues that: (1) the jury charge on one count of sexual assault

allowed for his conviction on a less than unanimous verdict; (2) the punishment charge

contained an erroneous instruction regarding the applicability of good conduct time to

his potential parole calculation; and (3-4) he received ineffective assistance of counsel.

We affirm.

                                          I. BACKGROUND

        Indicted on eleven counts, Cueva pleaded not guilty to six counts of aggravated

sexual assault and one count of indecency with a child by contact.                          The State

abandoned the remaining four counts before the trial began. A jury convicted Cueva

of two counts of aggravated sexual assault and assessed punishment at seventy years

in prison and a $10,000 fine.2 See TEX. PENAL CODE ANN. § 22.021(e) (identifying

aggravated sexual assault as a first-degree felony), § 12.32 (West Supp. 2010)

(providing for first-degree felony punishment as imprisonment "for life or for any term of

not more than 99 years or less than 5 years" and "a fine not to exceed $10,000"). 3 It


        1
           Cueva was indicted for indecency with a child under an earlier version of section 21.11(a). In
2009, amendments were made to this section removing from subsection (a) the words "and not the
person's spouse" and adding the words "of age" in their place. See Act of May 18, 2009, 81st Leg.,
R.S., ch. 260, ' 1, 2009 TEX. GEN. LAWS 710 (current version at TEX. PENAL CODE ANN. ' 21.11(a) (West
Supp. 2010)). Because the relevant portions of the prior and current statutes do not differ materially,
we will refer to the current version of this section throughout this opinion.
        2
          The jury acquitted Cueva on two counts of aggravated sexual assault and could not reach a
verdict on the remaining two counts. The trial court declared a mistrial on those counts, and the State
dismissed them.
        3
          The earlier version of section 22.021(e) also applies in this case. When amended in 2007, no
changes were made to subsection (e), which identifies the offense as a first degree felony. See Acts
2007, 80th Leg., ch. 593, ' 1.18, eff. Sept. 1, 2007 (current version at TEX. PENAL CODE ANN. ' 22.021(e)
(West Supp. 2010)). Therefore, throughout the opinion, we will refer to the current version of this
provision. However, subsection (f), which provides that "[t]he minimum term of imprisonment for an
                                                       2
also convicted Cueva of the one count of indecency with a child and assessed

punishment at fifteen years and a $10,000 fine. See id. ' 21.11(d) (setting out that

indecency with a child under subsection (a)(1) is a second-degree felony), § 12.33

(West Supp. 2010) (allowing for second-degree felony punishment as imprisonment

"for any term of not more than 20 years or less than 2 years" and "a fine not to exceed

$10,000"). The trial court ordered the sentences to run concurrently. Cueva filed a

motion for new trial raising, among other issues, ineffective assistance of counsel

claims. After hearing Cueva's motion for new trial, the trial court denied the motion

and later issued extensive findings. This appeal followed.

                                       II. JURY CHARGE ISSUES

        In his first two issues, Cueva complains of charge error. By his first issue,

Cueva argues that the guilt-innocence jury charge allowed for his conviction for

aggravated sexual assault on a less than unanimous verdict. By his second issue,

Cueva argues that the jury charge at the punishment stage contained an erroneous

instruction regarding the applicability of good conduct time to his potential parole

calculation.



offense [of the first degree] under this section is increased to 25 years if … the victim is younger than six
years of age at the time of the offense is committed," was also added as part of the 2007 amendment.
See id. Although subsection (f) did not take effect until September 1, 2007 and does not apply in this
case, we note this change because, as part of his ineffective assistance of counsel issue, Cueva
complains that his counsel should have challenged the State's punishment-stage argument that the
Legislature changed the law after Cueva committed the offenses to eliminate probation and increase the
minimum sentence to twenty-five years and that Cueva benefited by committing the offenses before the
law changed. In addition, earlier versions of sections of 12.32 and 12.33 apply, but because the
relevant portions of the prior and current law do not differ materially, we will refer to the current version of
these sections throughout this opinion. See Acts 2009, 81st Leg., ch. 87 (current version at TEX. PENAL
CODE ANN. '' 12.32, 12.33 (West Supp. 2010) (amending each section to remove from subsection (a)
the words "institutional division" and adding the words "Texas Department of Criminal Justice" in their
place).
                                                           3
                                   A. STANDARD OF REVIEW

       In analyzing a jury charge issue, our initial inquiry is whether error exists in the

charge submitted to the jury. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005)

(en banc). If error is found, the degree of harm necessary for reversal depends on

whether the appellant preserved the error by objection. Id. If the defendant properly

objected to the erroneous jury charge, reversal is required if we find "some harm" to the

defendant's rights. Id. Here, Cueva concedes that he did not object at trial to either jury

charge issue he raises on appeal, so we may only reverse if the record shows egregious

harm. See id. at 743-44.

       Egregious harm is a difficult standard that is determined on a case-by-case basis.

Ellison v. State, 86 S.W.3d 226, 227 (Tex. Crim. App. 2002) (en banc); Hutch v. State,

922 S.W.2d 166, 171 (Tex. Crim. App. 1996) (en banc); see Igo v. State, 210 S.W.3d 645,

647 (Tex. Crim. App. 2006) (applying egregious harm analysis to erroneous parole and

good conduct instructions).    To determine whether a defendant suffered egregious

harm, we assess the degree of harm in light of (1) the entire jury charge, (2) the state of

the evidence, including contested issues, (3) the arguments of counsel, and (4) any other

relevant information in the record. Warner v. State, 245 S.W.3d 458, 461 (Tex. Crim.

App. 2008); see Almanza v. State, 686 S.W.2d 157, 172 (Tex. Crim. App. 1985) (op. on

reh'g). Errors that result in egregious harm are those that affect "the very basis of the

case," "deprive the defendant of a valuable right," or "vitally affect a defensive theory."

Ngo, 175 S.W.3d at 750; Hutch, 922 S.W.2d at 171 (citing Almanza, 686 S.W.2d at 172).




                                                4
                           B. UNANIMITY OF THE VERDICT ON COUNT 4

1. Applicable Law

       The Texas Constitution requires a unanimous verdict in felony criminal cases.

TEX. CONST. art. V, ' 13; see TEX. CODE CRIM. PROC. ANN. art. 36.29(a) (West Supp.

2010). A unanimous verdict is more than a mere agreement on a violation of a statute; it

ensures that the jury agrees on the factual elements underlying an offense. Francis v.

State, 36 S.W.3d 121, 125 (Tex. Crim. App. 2000) (op. on reh'g) (en banc). Generally,

instructing a jury on alternative theories of committing the same offense does not violate

the unanimity requirement. Martinez v. State, 129 S.W.3d 101, 103 (Tex. Crim. App.

2004). If a defendant is charged with multiple offenses, however, the trial court must

instruct the jury that it cannot return a guilty verdict unless it unanimously agrees upon

which offense the defendant committed. Gonzalez Soto v. State, 267 S.W.3d 327, 335

(Tex. App.—Corpus Christi 2008, no pet.) (citing Ngo, 175 S.W.3d at 744).

       We determine exactly what a jury must be unanimous about by examining the

legislative intent of the applicable statute. Id. (citations omitted). The statute at issue

here is section 22.021 of the penal code, which provides, in relevant part, that a

defendant commits an offense if he intentionally or knowingly:

       (i)     causes the penetration of the anus or sexual organ of a child by any
               means;

       (ii)    causes the penetration of the mouth of a child by the sexual organ of
               the actor;

       (iii)   causes the sexual organ of a child to contact or penetrate the mouth,
               anus, or sexual organ of another person, including the actor;

       (iv)    causes the anus of a child to contact the mouth, anus, or sexual
               organ of another person, including the actor; or
                                                5
         (v)   causes the mouth of a child to contact the anus or sexual organ of
               another person, including the actor; and

the victim is younger than fourteen years of age.             TEX. PENAL CODE ANN. '

22.021(a)(1)(B), (2)(B). The Texas Court of Criminal Appeals has ruled that section

22.021 is a conduct-oriented offense in which the Legislature criminalized specific acts of

conduct of several different types. Vick v. State, 991 S.W.2d 830, 832 (Tex. Crim. App.

1999).     In other words, each of the above separately-described acts constitutes a

separate statutory offense. Id. at 833. For example, an allegation that a defendant

caused a child's sexual organ to contact his mouth is a separate and distinct offense from

an allegation that the defendant penetrated the child's sexual organ with his sexual organ.

See id. Likewise, touching a child's breast and touching a child's genitals are separate

offenses. See Francis, 36 S.W.3d at 124.

         For our purposes, however, there is one notable exception to Vick's general

rule—the exception for subsumed conduct. See Patterson v. State, 152 S.W.3d 88, 92

(Tex. Crim. App. 2004) (en banc); Valdez v. State, 211 S.W.3d 395, 400 (Tex.

App.—Eastland 2006, no pet.); Hendrix v. State, 150 S.W.3d 839, 848 (Tex.

App.—Houston [14th Dist.] 2004, pet. ref'd). It is true that section 22.021 identifies

different types of conduct that constitute separate offenses, even if the different acts

occur in the same transaction. Valdez, 211 S.W.3d at 400; see Tyson v. State, 172
S.W.3d 172, 178 (Tex. App.—Fort Worth 2005, pet. ref'd). There are some cases,

though, in which one of the acts would necessarily be subsumed by another, such as

contact and penetration. Valdez, 211 S.W.3d at 400; see Gonzalez Soto, 267 S.W.3d at

339. In that event, what would appear under the charge to be two acts—contact and
                                           6
penetration—is, essentially, one act for purposes of determining unanimity, and as such,

the defendant's right to unanimity in his verdict is not violated because every juror who

believed that the defendant penetrated the alleged victim "necessarily believed that the

antecedent contact had occurred."      Valdez, 211 S.W.3d at 400; see Hendrix, 150
S.W.3d at 848; see also Patterson, 152 S.W.3d at 92 (holding that penile contact with the

alleged victim's mouth, genitals, or anus in the course of penile penetration is subsumed

within the penetration offense).

2. Discussion

       In his first issue, Cueva argues that the jury charge on Count 4 was erroneous

because the jury could have found him guilty of aggravated sexual assault without

unanimously agreeing that Cueva either contacted or penetrated A.G.'s anus.          We

disagree.

       In Count 4, the jury was charged as follows:

             Now if you find from the evidence beyond a reasonable doubt that
       [Cueva], on or about August 5, 2007, in Nueces County, Texas, did then
       and there intentionally or knowingly cause his sexual organ to contact or
       penetrate the anus of [A.G.], and that [A.G] was then younger than 14 years
       of age and not the spouse of [Cueva], then you will find [Cueva] guilty of
       Count 4: Aggravated Sexual Assault Of A Child.

              Unless you so find from the evidence beyond a reasonable doubt, or
       if you have a reasonable doubt thereof, you will find [Cueva] not guilty of
       Count 4: Aggravated Sexual Assault Of A Child.

       The allegation that Cueva caused his sexual organ to contact A.G.'s anus is

subsumed within the allegation that he penetrated A.G.'s anus with his sexual organ.

Every juror who believed that Cueva penetrated A.G.'s anus necessarily believed that he

contacted it. Unlike the cases in which the alleged conduct was contact or penetration of

                                               7
separate body parts, here, Cueva could only be convicted under Count 4 if the jury

determined that he assaulted A.G.'s anus. In other words, the jury could not divide over

whether Cueva assaulted one body part or another but, rather, necessarily had to agree

that Cueva contacted or penetrated A.G.'s anus to return a guilty verdict.

       Cueva argues that because A.G. testified to multiple instances of contact and

penetration, the penetration-subsumes-contact exception does not apply to the facts of

this case. In support of his argument, Cueva cites the following three cases: Gonzalez

Soto, 267 S.W.3d at 339; Martinez v. State, 212 S.W.3d 411, 419-20 (Tex. App.—Austin

2006, pet. ref'd); and Stewart v. State, No. 14-08-00625-CR, 2009 Tex. App. LEXIS 2085,

at *7 (Tex. App.—Houston [14th Dist.] May 5, 2009, no pet.) (mem. op., not designated for

publication). These cases are, however, distinguishable from the present case.

       In Gonzalez Soto, the jury charge contained one count of aggravated sexual

assault of a child and instructed the jury to convict Gonzalez Soto of the offense if he

"intentionally or knowingly . . . cause[d] his sexual organ to contact the mouth" of the

complainant or "intentionally or knowingly cause[d] his sexual organ to penetrate the

mouth" of the complainant or "intentionally or knowingly cause[d] his finger to penetrate

the sexual organ" of the complainant. 267 S.W.3d at 336. At trial, the complainant

"testified that there were two separate incidents in which appellant caused his penis to

penetrate her mouthCone in her mother's bedroom and a second incident in her

bedroom." Id. at 339.

       In Martinez, the jury charge, again, contained only one count of aggravated sexual

assault of a child and instructed the jury to convict Martinez of the offense if he "knowingly

and intentionally . . . cause[d] the penetration of the anus of [the complainant] . . . ,
                                                8
cause[d] the anus of [the complainant] . . . to contact the sexual organ" of Martinez. 212
S.W.3d at 415. The aggravated sexual assault count did not include the word "and" or

"or" in between the "penetration" phrase and "contact" phrase.           Id.   At trial, the

complainant "testified that the abuse happened on more than one occasion." Id. at 414.

       In Stewart, the jury charge also contained one count of aggravated sexual assault

of a child and allowed conviction for the offense if "on or about the 2nd day of January,

2005," the appellant "intentionally or knowingly cause[d] the contact or penetration of the

anus or female sexual organ of [the complainant] . . . by [Stewart]'s sexual organ . . . ."

2009 Tex. App. LEXIS 2085, at *8-9. At trial, the complainant testified that the defendant

"touched his private parts to her private parts on three occasions in January 2005." Id. at

*2.

       Here, the jury was instructed in seven separate counts regarding different alleged

offenses on different dates. The only detailed testimony offered by A.G. concerning

contact or penetration of her anus was the incident on August 5, 2007, in which A.G.'s

mother walked in on Cueva in a compromising position with A.G. We acknowledge that

A.G. testified that Cueva touched her with his "private" on her "front" and "back" "more

than one time." A.G.'s mother also testified that A.G. told her "it had happened more

than once. She did not specify exactly when. She just said whenever I would shower or

leave."    Carol McLaughlin, the Sexual Assault Nurse Examiner (S.A.N.E.), testified

similarly, stating that A.G. told her that Cueva "does this every time when my mom

leaves."

       However, unlike Gonzalez Soto, Martinez and Stewart, in which the complainants

testified clearly about multiple incidents yet the jury charges contained only one count of
                                                  9
aggravated sexual assault, the jury at Cueva's trial was charged with multiple counts of

aggravated sexual assault on multiple dates and A.G.'s vague recollections that Cueva

had touched her on more than one occasion did not create a danger that the jury would

confuse the specific testimony regarding the incident on August 5, 2007Cthe incident

charged in Count 4Cwith the unspecified instances A.G. alluded to in her comment that

Cueva had touched her "more than one time." Gonzalez Soto, Martinez, and Stewart

are, therefore, inapplicable to the facts of this case, and we are not persuaded by Cueva's

argument that the penetration-subsumes-contact exception does not apply to Count 4.

       Based on the foregoing, we conclude that no error existed that violated Cueva’s

right to unanimity in his verdict in Count 4 of the jury charge. See Ngo, 175 S.W.3d at

743-44. Having found no error, we need not address harm. See id. at 743. Cueva's

first issue is overruled.

                    C. GOOD CONDUCT TIME AND PAROLE CHARGE INSTRUCTION

       By his second issue, Cueva contends, and the State agrees, that the trial court's

punishment charge improperly instructed the jury that good conduct time would be added

to actual time served to determine when Cueva would be eligible for parole. Given that

Cueva did not object to this portion of the punishment charge, the question for this Court

is whether Cueva was egregiously harmed by this error. See id. at 743-44.

1. Applicable Law

       For certain offenses, including those for which Cueva was convicted, article 37.07,

section 4(a) of the code of criminal procedure requires that the following parole law

instruction be included in the punishment charge:


                                               10
              Under the law applicable in this case, the defendant, if sentenced to
       a term of imprisonment, may earn time off the period of incarceration
       imposed through the award of good conduct time. Prison authorities may
       award good conduct time to a prisoner who exhibits good behavior,
       diligence in carrying out prison work assignments, and attempts at
       rehabilitation. If a prisoner engages in misconduct, prison authorities may
       also take away all or part of any good conduct time earned by the prisoner.

             It is also possible that the length of time for which the defendant will
       be imprisoned might be reduced by the award of parole.

              Under the law applicable in this case, if the defendant is sentenced
       to a term of imprisonment, he will not become eligible for parole until the
       actual time served equals one-half of the sentence imposed or 30 years,
       whichever is less, without consideration of any good conduct time he may
       earn. If the defendant is sentenced to a term of less than four years, he
       must serve at least two years before he is eligible for parole. Eligibility for
       parole does not guarantee that parole will be granted.

              It cannot accurately be predicted how the parole law and good
       conduct time might be applied to this defendant if he is sentenced to a term
       of imprisonment, because the application of these laws will depend on
       decisions made by prison and parole authorities.

              You may consider the existence of the parole law and good conduct
       time. However, you are not to consider the extent to which good conduct
       time may be awarded to or forfeited by this particular defendant. You are
       not to consider the manner in which the parole law may be applied to this
       particular defendant.

TEX. CODE. CRIM. PROC. ANN. art. 37.07, ' 4(a) (West Supp. 2010) (emphasis added); see

id. at art. 42.12, ' 3g(a)(1) (West Supp. 2010).

2. Discussion

       While the mandatory parole instruction was given in the punishment jury charge,

the trial court erred when it included the following italicized language in the third

paragraph of its parole instruction:

              Under the law applicable in this case, if the defendant is sentenced
       to a term of imprisonment he will not become eligible for parole until the
       actual time served plus any good conduct time earned equals one-half of
                                               11
       the sentence imposed or 30 years, whichever is less. Eligibility for parole
       does not guarantee that parole will be granted.

(Emphasis added.) Cueva argues that, by this error, the trial court essentially instructed

the jury that he would become eligible for parole much earlier than he actually would be

under the correct law.     Cueva asserts that the jury responded to this erroneous

instruction   by   imposing   extremely    lengthy   sentences    that   were   "especially

harsh"—seventy years for each count of aggravated sexual assault and fifteen years for

indecency with a child. He argues that "[t]he trial court's gross misstatement of the law

misled the jury and adversely affected how it viewed parole and good conduct time, which

the charge plainly authorized the jury to consider." Cueva contends that "the erroneous

parole instruction affected the very basis of the sentences and caused egregious harm."

We disagree.

       The court of criminal appeals has refused to find that a similar error of this nature

was egregious error. See Igo, 210 S.W.3d at 647. In Igo, the punishment charge

informed the jury that Igo "would not become eligible for parole until the actual time

served, plus good time, equaled one-fourth of the sentence imposed," when it should

have been instructed that Igo "would not become eligible for parole until the actual time

served, without considering good time, equaled one-half of the sentence imposed." Id.

at 646. Concluding that the error resulted in no egregious harm, the Igo Court reasoned

as follows:

              Although appellant did receive the maximum sentence, a number of
       other factors mitigate against a finding of egregious harm. First, the parole
       instruction contained the standard curative language admonishing the jury
       not to consider the extent to which the parole law might be applied to the
       defendant. Second, parole was not mentioned by either counsel during

                                                12
       argument on punishment. And finally, the evidence relating to punishment
       was exceptionally strong.

Id. at 647; see Ross v. State, 133 S.W.3d 618, 623 (Tex. Crim. App. 2004) (finding a

similar error to be harmless, so long as there was no reasonable probability that the jury

was misled into believing that if the defendant received a life sentence he might become

eligible for parole in less than forty years through the award of good conduct time or that

he was certain to be released after he became eligible for parole); Stewart v. State, 293
S.W.3d 853, 855-62 (Tex. App.—Texarkana 2009, pet. ref'd) (being guided by the

analysis provided in Igo, the Texarkana Court concluded that a substantially similar

punishment charge error was not egregious); Warner, 245 S.W.3d at 461 (explaining that

egregious harm is assessed in light of the entire jury charge, the state of the evidence, the

arguments of counsel, and any other relevant information in the record).

       In this case, Cueva was sentenced to a substantial, but not the maximum,

sentence on the two counts of aggravated sexual assault. See TEX. PENAL CODE ANN. §§

12.31, 22.021(e).    The seventy-year sentences were to run concurrently with the

fifteen-year sentence assessed for his indecency-with-a-child conviction. Moreover, the

instruction in question effectively told the jury that its sentence would have an effect on

when Cueva became eligible for parole if that sentence was sixty years or less, but that,

for sentences over sixty years, a thirty-year term would automatically apply. Because

the two significantly longer sentences in this case were for seventy years each, they were

outside the range within which this section applied.            Therefore, there was no

parole-based incentive to lengthen the sentences beyond sixty years, and it is reasonable

to conclude that the jury chose seventy-year sentences for other reasons.

                                                13
       In addition, the jury charge contained the standard curative instruction which

consisted of a total of five paragraphs, only one of which contained an error. See Igo,
210 S.W.3d at 647. While the charge erroneously instructed the jury concerning when

Cueva might become eligible to be considered for parole, it did inform the jurors, in

accordance with the statute, that they were not to consider the manner in which the parole

law may be applied to Cueva. Assuming the jury followed this instruction, see Gamboa

v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009), we conclude, as did the Beaumont

Court in Stewart v. State, that "[t]his factor, alone, does not dictate a finding of egregious

harm." 293 S.W.3d at 857; see Igo, 210 S.W.3d at 647.

       Furthermore, neither parole nor good conduct time was mentioned during

punishment arguments. This suggests that the issue of the parole law was not central to

the punishment stage of the case. See Igo, 210 S.W.3d at 647; Stewart, 293 S.W.3d at

859.

       Finally, we assess harm based, in part, on the state of the evidence. See Warner,
245 S.W.3d at 461; Stewart, 293 S.W.3d at 857. The State's punishment evidence set

out a number of undesirable changes noted in A.G.'s behavior following Cueva's actions.

The evidence also highlighted conditions for probation and the unlikelihood that Cueva,

who was described as an opportunistic and impulsive person, would successfully

complete any probation period. And Cueva had been found guilty of repeatedly sexually

assaulting and fondling A.G., a five-year-old girl, who was in the vulnerable position of

becoming his step-daughter. The above evidence, as well as the "visceral nature of the

offense itself[,] offer sufficient support to explain the jury's assessment of punishment

without suggesting harm from the charge." Stewart, 293 S.W.3d at 858.
                                           14
       Under the stringent standards necessary to show egregious harm, see Ellison, 86
S.W.3d at 227; Hutch, 922 S.W.2d at 171, we conclude that this error did not affect the

very basis of his sentences, as urged by Cueva. See Ngo, 175 S.W.3d at 750; Hutch,
922 S.W.2d at 171. Egregious harm has not been shown. Cueva's second issue is

overruled.

                         III. INEFFECTIVE ASSISTANCE OF COUNSEL

       By his third issue, Cueva complains that he received ineffective assistance of

counsel during the guilt-innocence stage and, by his fourth issue, that he received

ineffective assistance during the punishment stage.             By more than twenty-five

sub-issues, Cueva asserts that he was denied effective assistance of counsel for failing to

investigate, failing to admit evidence, eliciting or failing to object to testimony, failing to

object to arguments made by the prosecutor, making improper jury arguments, and failing

to object to the jury charges.

       The trial court imposed sentence against Cueva on March 12, 2009 and signed the

judgment of conviction on March 25, 2009. Cueva timely filed a motion for new trial on

April 13, 2009, bringing a number of ineffective-assistance-of-counsel claims. See TEX.

R. APP. P. 21.8 (explaining that a defendant may file a motion for new trial no later than 30

days after the date the trial court imposes or suspends sentence in open court). Cueva's

motion was heard on May 14, 15, and 21, 2009, at which time Cueva's trial counsel

testified and the trial court admitted, as exhibits, the psychological evaluation, curriculum

vitae, and supplemental affidavit of defense expert, Paul Hamilton, Ph.D., and the




                                                 15
psychiatric evaluation of the State's expert, Joel Kutnick, M.D.4 Cueva asserted, over

the State's objection, additional complaints of ineffective assistance for the first time at the

hearing. The trial court denied the motion for new trial by written order on May 26, 2009,

the seventy-fifth day after Cueva's sentence was imposed in open court. See id. ("The

court must rule on a motion for new trial within 75 days after imposing or suspending

sentence in open court."). Seven days later, on June 1, 2009, Cueva requested findings

of fact. Cueva appealed from the judgment. On appeal, Cueva included complaints of

ineffective assistance of counsel made for the first time on appeal.

        On July 1, 2009, the trial court signed and filed its findings.                The trial court

summarized its findings as follows in finding of fact 4 (guilt-innocence stage) and finding

of fact 44 (punishment stage):

               The Court finds that, with regard to each of the claims individually,
        and as a whole, Cueva has failed to prove by a preponderance of the
        evidence either that [counsel's] performance was deficient or outside the
        range of competence demanded of attorneys in criminal cases, or that it is
        reasonably probable that the alleged deficiencies, individually or together,
        prejudiced his defense to the extent that, but for the supposed deficiencies,
        Cueva would not have been found guilty at trial or the result of the
        proceeding would have been different.

The trial court filed sixty-one additional findings of fact, specific as to Cueva's

ineffective-assistance-of-counsel claims.

                                   A. Trial Court's Findings

        As a threshold issue, the State asserts that we should not consider the trial court's

findings because the trial court did not make its findings when it ruled on Cueva's motion



        4
          The defense rested on May 15, 2009. On May 21, 2009, after Dr. Kutnick's affidavit was formally
admitted, without objection, the State rested, and each side presented closing argument.
                                                       16
for new trial.5 The trial court imposed sentence against Cueva in open court on March

12, 2009 and denied Cueva's motion for new trial seventy-five days later, on May 26,

2009. The trial court's findings were filed on July 1, 2009, more than one month after it

ruled on the motion and more than 100 days after sentence was imposed. The State

asserts that discretionary rule of appellate procedure 21 "ties" the trial court's findings to

its ruling on the motion, and, therefore, those findings, like the ruling, must have been

made within seventy-five days after the trial court imposed Cueva’s sentence. See TEX.

R. APP. P. 21.8(a)-(b). We disagree.

       Texas Rule of Appellate Procedure 21 provides, in relevant part, the following trial

court process for ruling on a motion for a new trial and for making findings of fact:

              (a)     Time to rule. The court must rule on a motion for new trial
                      within 75 days after imposing or suspending sentence in open
                      court.

              (b)     Ruling. In ruling on a motion for new trial, the court may
                      make oral or written findings of fact.…

Id. The earlier version of rule 21.8(b) set out that "[i]n ruling on a motion for new trial, the

court must not summarize, discuss, or comment on evidence." Landers v. State, 256
S.W.3d 295, 301 n.4 (Tex. Crim. App. 2008). Now, "the court may make oral or written

findings of fact." TEX. R. APP. P. 21.8(b).

       "The rationale for the change in the rule is to ensure that appellate courts will not

need to speculate as to the possible factual findings supporting a trial judge's ruling if the

trial judge will articulate them." Landers, 256 S.W.3d at 301 n.4 (citing State v. Cullen,

195 S.W.3d 696, 698 (Tex. Crim. App. 2006) (noting that a trial court's refusal to enter

       5
         While Cueva challenges most findings, he does not argue that the findings should not be
considered because they were untimely made by the trial court.
                                                  17
findings of fact "leaves appellate courts with nothing to review except a one-word ruling

and forces the courts of appeals to make assumptions about the trial court's ruling" where

"[t]he ruling could be based on a mistake of law, on the trial court's disbelief of the

testimony presented, or even on a clerical error")); see In re Gillespie, 124 S.W.3d 699,

703 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (explaining, in a civil context, that the

expiration of the trial court's plenary power does not affect or diminish the trial court's

ability to make and file amended findings of fact).         Unlike the Texas Rules of Civil

Procedure, appellate rule 21.8 provides no time frame for requesting or filing findings or

amended findings. Compare TEX. R. APP. P. 21.8, with TEX. R. CIV. P. 296 (providing that

appellant shall file his request for findings within twenty days after the judgment is signed)

and id. at R. 297 (setting out, among other things, that the court shall file its findings within

twenty days after a timely request is filed), and id. at R. 298 (providing "[a]fter the court

files original findings of fact …, any party may file with the clerk of the court a request for

specified additional or amended findings … within ten days after the filing of the original

findings … by the court").

       Guided by this rationale, we conclude that rule 21 does not require the trial court to

make its findings within the same seventy-five-day period it has to rule on the motion for

new trial, and we will, therefore, consider all relevant trial court findings. See TEX. R.

APP. P. 21.8(a)-(b). We do so in an effort to ensure that we will not need to speculate as

to the possible factual findings supporting the trial court's ruling. See Landers, 256
S.W.3d at 301 n.4. Furthermore, even were we to conclude that the trial court made its

extensive and explicit written findings in error because the findings were issued after the

expiration of the time period within which it was required to rule on the motion, the findings
                                                 18
are, at worst, harmless. A reviewing court must defer to any plausible, implied factual

findings that are reasonable and supported by the record and that would uphold the trial

court's ruling.6 See Johnson v. State, 169 S.W.3d 223, 239 (Tex. Crim. App. 2005). As

discussed in detail below, the trial court's factual findings, in this case, are those which we

would imply as necessary to support the ruling and to which we would defer because they

are both reasonable and supported in the record. See id.

        The State also suggests that we should not consider the trial court's findings

because certain specific deficiency findings are inconsistent with the trial court's general

finding that "Cueva has failed to prove by a preponderance of the evidence … that

[counsel's] performance was deficient or outside the range of competence demanded of

attorneys in criminal cases." However, when this general finding is read in its entirety,

we find no such inconsistency

        Finding of fact 4 set out, generally, that Cueva failed to prove that counsel's

performance was deficient or that a deficiency, if any, prejudiced his defense. Likewise,

after each specific finding of deficiency, the trial court found that the deficiency, if any, did

not prejudice Cueva's defense. For example, by its specific finding 31, the trial court

found that counsel's "failure to ask for an instruction to disregard or a mistrial regarding

improper testimony by [A.G.'s] mother about an extraneous assault fell below an objective

standard of reasonableness under the prevailing professional norms." In finding 32, the

trial court then found that "any deficient performance did not cause prejudice."
        6
            Although Cueva filed his notice of appeal on April 7, 2009, almost three months before the
court's findings were filed on July 1, 2009, he did not file his brief until February 8, 2010. Cueva does not
argue that the filing of the findings more than 100 days after sentence was imposed harmed him, i.e., that
he was denied the opportunity to properly present his appeal. Rather, on appeal, Cueva had the
opportunity to, and did, attack most of the trial court's findings.

                                                         19
Therefore, the State's argument is not persuasive. As concluded above, all specific

findings support the general language of finding 4, and we will consider all relevant trial

court findings.

                        B. STANDARDS OF REVIEW AND APPLICABLE LAW

1. Claims Raised in Motion for New Trial

       Appellate issues involving claims brought in a motion for new trial are really

challenges to the trial court's ruling on the motion. See Charles v. State, 146 S.W.3d
204, 208 (Tex. Crim. App. 2004), superseded in part by rule of appellate procedure

21.8(b) on other grounds, as recognized by State v. Herndon, 215 S.W.3d 901, 905 n.5

(Tex. Crim. App. 2007); Shanklin v. State, 190 S.W.3d 154, 158 (Tex. App.—Houston [1st

Dist.] 2005), pet. dism'd, 211 S.W.3d 315 (Tex. Crim. App. 2007); see also Delgado v.

State, 13-09-00300-CR, 2010 Tex. App. LEXIS 6730, at *4-5 (Tex. App.—Corpus Christi

Aug. 19, 2010, no pet.) (mem. op., not designated for publication). We review a denial of

a motion for new trial under an abuse of discretion standard. Charles, 146 S.W.3d at

208; see Shanklin, 190 S.W.3d at 158; see also Delgado, 2010 Tex. App. LEXIS 6730, at

*4-5. A trial court abuses its discretion by denying a motion for new trial only when its

decision is arbitrary or unreasonable—that is, when no reasonable view of the record

could support the trial court's ruling. Charles, 146 S.W.3d at 208; see Escobar v. State,

227 S.W.3d 123, 126 (Tex. App.—Houston [1st Dist.] 2006, pet. ref'd). Under the facts

of this case, we will, therefore, review the two prongs of Strickland v. Washington, set out

below, through this abuse of discretion standard of review, reversing only if the trial

court's decision, as to the claims raised in Cueva's motion, is arbitrary or unreasonable.

Charles, 146 S.W.3d at 208; My Thi Tieu v. State, 299 S.W.3d 216, 223 (Tex.
                                       20
App.—Houston [14th Dist.] 2009, pet. ref'd); Shanklin, 190 S.W.3d at 158-59; see

Strickland, 466 U.S. 668, 87 (1984); State v. Gill, 967 S.W.2d 540, 542 (Tex.

App.—Austin 1998, pet. ref'd) (holding that when a trial court grants a motion for new trial

on the basis of ineffective assistance of counsel, an appellate court should review the

standards of Strickland through a prism of the abuse of discretion standard and decide

whether the trial court's decision to grant a new trial was so outside the zone of

reasonable disagreement that it is subject to reversal).

       Moreover, when the trial court files findings, as in this case, "[a]n appellate court

should defer to the trial court's findings of facts regarding the credibility and demeanor of

the witnesses, viewing the evidence in the light most favorable to the trial judge's rulings."

Gamboa, 296 S.W.3d at 584; see My Thi Tieu, 299 S.W.3d at 223; Shanklin, 190 S.W.3d

at 158-59; see also TEX. R. APP. P. 21.8. Because the trial judge is the sole judge of the

credibility of the witnesses, a trial court does not abuse its discretion by denying a motion

for new trial based on conflicting evidence. See Lewis v. State, 911 S.W.2d 1, 7 (Tex.

Crim. App. 1995). And we "presume that all reasonable factual findings that could have

been made against the losing party were made against that losing party." Charles, 146
S.W.3d at 208 (citing Quinn v. State, 958 S.W.2d 395, 402 (Tex. Crim. App. 1997); Beck

v. State, 573 S.W.2d 786, 791 (Tex. Crim. App. 1978) (noting that, at a motion for new trial

hearing, the trial judge has "the right to accept or reject any part of" a witness's

testimony)).

       We utilize a two prong Strickland analysis to determine whether counsel's

representation was so deficient that it violated a defendant's constitutional right to

effective assistance of counsel. See Strickland, 466 U.S. at 687. Appellant must show
                                              21
by a preponderance of the evidence that (1) counsel's performance was deficient, and (2)

the deficiency prejudiced the defense. Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim.

App. 2010); Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005); Jaynes v.

State, 216 S.W.3d 839, 851 (Tex. App.—Corpus Christi 2006, no pet.); see Strickland,
466 U.S. at 687; Ex parte Martinez, 195 S.W.3d 713, 721 (Tex. Crim. App. 2006). A

defendant's failure to satisfy one prong negates the court's need to consider the other

prong. Strickland, 466 U.S. at 697; Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim.

App. 2009), cert. denied, 130 S. Ct. 3411 (2010).

      Counsel's performance is deficient when his representation falls below an

objective standard of reasonableness. Ex parte Briggs, 187 S.W.3d 458, 466 (Tex.

Crim. App. 2005); Strickland, 466 U.S. at 687-88. In determining whether there is a

deficiency, we afford great deference to trial counsel's ability, indulging ―a strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance,‖ Strickland, 466 U.S. at 689, and that counsel's actions were the result of

sound and reasonable trial strategy. Jaynes, 216 S.W.3d at 851. Decisions rooted in

strategy do not constitute deficient performance. Strickland, 466 U.S. at 689. Unless a

defendant can show in the record that counsel's conduct was not the product of a

strategic decision, "a reviewing court should presume that trial counsel's performance

was constitutionally adequate 'unless the challenged conduct was so outrageous that no

competent attorney would have engaged in it.'" State v. Morales, 253 S.W.3d 686,

696-97 (Tex. Crim. App. 2008) (en banc) (quoting Goodspeed, 187 S.W.3d at 392);

Roberts v. State, 220 S.W.3d 521, 533 (Tex. Crim. App. 2007) (quoting Goodspeed, 187
S.W.3d at 392); cf. Andrew v. State, 159 S.W.3d 98, 102 (Tex. Crim. App. 2005) (―[W]hen
                                              22
no reasonable trial strategy could justify the trial counsel’s conduct, counsel’s

performance falls below an objective standard of reasonableness as a matter of law,

regardless of whether the record adequately reflects the trial counsel’s subjective

reasons for acting as she did.‖).

       A defendant must also show that counsel's deficiency caused prejudice—i.e., that

the "errors were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable." Strickland, 466 U.S. at 687. To show prejudice, the defendant "must show

there is a reasonable probability that, but for his counsel's unprofessional errors, the

result of the proceeding would have been different." Smith v. State, 286 S.W.3d 333,

340 (Tex. Crim. App. 2009) (citing Strickland, 466 U.S. at 694). A reasonable probability

of prejudice is a "probability sufficient to undermine confidence in the outcome," meaning

"counsel's errors were so serious as to deprive the defendant of a fair trial, a trial whose

result is reliable." Id. (citing Strickland, 466 U.S. at 687); Mallett v. State, 65 S.W.3d 59,

62 (Tex. Crim. App. 2001) (explaining that a lawyer's deficient performance must

undercut the "proper functioning of the adversarial process" such that the result of the trial

cannot be reliable). "While the ultimate question of prejudice under Strickland is to be

reviewed de novo, the trial court should be afforded deference on any underlying

historical fact determinations."    Escobar, 227 S.W.3d at 127 (quoting Johnson, 169
S.W.3d at 239).

       "This right [to effective assistance of counsel] does not mean errorless or perfect

counsel whose competency of representation is to be judged by hindsight." Robertson

v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). "The 'right to effective assistance

of counsel merely ensures the right to reasonably effective assistance.'" Id. (quoting
                                            23
Rylander v. State, 101 S.W.3d 107, 109-10 (Tex. Crim. App. 2003) (en banc)).

"Allegations of ineffectiveness of counsel must be firmly founded in the record,"

Escobar, 227 S.W.3d at 127 (citing Mallett, 65 S.W.3d at 63), and a silent record that

provides no explanation for counsel's actions typically will not overcome the strong

presumption of effective assistance. Rylander, 101 S.W.3d at 110-11; Shanklin, 190
S.W.3d at 158-59.

2. Other Claims

       There are significant differences between the claims Cueva raised in his

timely-filed motion for new trial and the claims Cueva argued at the hearing. Texas Rule

of Appellate Procedure 21.4(a)-(b) provides, in relevant part, the following procedure for

filing and amending a motion for new trial filed in a criminal case:

              (a)    To file. The defendant may file a motion for new trial before,
                     but no later than 30 days after, the date when the trial court
                     imposes or suspends sentence in open court.

              (b)    To amend. Within 30 days after the date when the trial court
                     imposes or suspends sentence in open court but before the
                     court overrules any preceding motion for new trial, a
                     defendant may, without leave of court, file one or more
                     amended motions for new trial.

TEX. R. APP. P. 21.4(a)-(b). In addition, a defendant may not amend or enlarge his

original motion with additional claims after the thirty-day period has expired, except when

the State fails to object to the addition at the time those claims are raised. Clarke v.

State, 270 S.W.3d 573, 580-81 (Tex. Crim. App. 2008) (citing State v. Moore, 225 S.W.3d
556, 570 (Tex. Crim. App. 2007)); see Jordan v. State, 883 S.W.2d 664, 665 (Tex. Crim.

App. 1994) (en banc) (setting out that the purpose of the hearing is for a defendant to fully

develop the issues raised in this motion for new trial). Thus, rule 21.4(b) permits the
                                              24
State, after properly objecting, to insist that the trial court rule only upon the timely motion

for new trial as originally filed or timely amended, but not as untimely amended. See

TEX. R. APP. P. 21.4(b); see also Moore, 225 S.W.3d at 570.

       At the hearing on his motion for new trial, which occurred after the relevant

thirty-day period had expired, Cueva attempted to enlarge or amend his original motion

with additional ineffective-assistance claims. See Clarke, 270 S.W.3d at 580-81. The

State objected to these additional claims. Because the State did so, the trial court should

have ruled only on the motion for new trial as it was originally filed. See TEX. R. APP. P.

21.4(b); Moore, 225 S.W.3d at 570. Instead, the trial court allowed Cueva to present

evidence on his additional claims and considered this evidence, in error. See TEX. R.

APP. P. 21.4(b); Moore, 225 S.W.3d at 570.

       Nevertheless, it is well settled that ineffective assistance of counsel may be raised

without the necessity of a motion for new trial. See Robinson v. State, 16 S.W.3d 808,

809-13 (Tex. Crim. App. 2000). We, therefore, will consider these additional claims and

arguments under the Strickland standard, based only on the trial record, without giving

consideration to the evidence presented at the hearing on Cueva's motion for new trial or

to the trial court's findings relevant to those claims. See Strickland, 466 U.S. at 687; see

also TEX. R. APP. P. 21.4(b); Moore, 225 S.W.3d at 570.

       In addition, Cueva raises other claims of ineffective assistance of counsel for the

first time on appeal. The Strickland standard also applies to these new claims. See

Strickland, 466 U.S. at 687. Therefore, the claims raised for the first time at the hearing

on the motion for new trial and objected to by the State and those made for the first time

on appeal will be reviewed together.
                                                  25
                                     C. DISCUSSION

1. Claims Raised in Motion for New Trial

       We will first address the ineffective-assistance-of-counsel claims that Cueva

presented in his motion for new trial and now asserts as part of his third and fourth issues

on appeal. The trial court denied Cueva's motion and filed findings regarding these

claims. As set out above, we will review the claims raised in Cueva's motion for new trial

under an abuse of discretion standard. See Charles, 146 S.W.3d at 208.

       a. Cueva's Written Statement

       Cueva first asserts that counsel's performance was deficient and that he was

harmed when counsel (1) failed to investigate matters and present evidence related to the

voluntariness of his written statement, (2) withdrew the motion to suppress his written

statement when counsel changed trial strategy, and (3) failed to request a jury instruction

on voluntariness.

       A defendant's statement must be voluntary to be admissible.            U.S. CONST.

amends. V & XIV; Jackson v. Denno, 378 U.S. 368, 376-77 (1974); see TEX. CODE CRIM.

PROC. ANN. arts. 38.21, 38.22 § 2(b) (West 2005) (providing that a statement is admissible

if made freely and voluntarily without compulsion or persuasion and the defendant

knowingly, intelligently, and voluntarily waives statutory rights). A confession may be

involuntary under the Due Process Clause only when there is police coercion or

overreaching. See Colorado v. Connelly, 479 U.S. 157, 163-66 (1985); Oursbourn v.

State, 259 S.W.3d 159, 169-71 (Tex. Crim. App. 2008). However, even absent coercion

or overreaching, a confession may still be involuntary under the broader protections of

Texas statutory law. See TEX. CODE CRIM. PROC. ANN. art. 38.22 § 6. The court of
                                         26
criminal appeals has set out the following fact scenarios, among others, that can raise a

state-law claim of involuntariness: "(1) the suspect was ill and on medication and that

fact may have rendered his confession involuntary; (2) the suspect was mentally retarded

and may not have 'knowingly, intelligently and voluntarily' waived his rights; [or] (3) the

suspect 'lacked the mental capacity to understand his rights' …."         Oursbourn, 259
S.W.3d at 172-73.

       When assessing the reasonableness of an attorney's investigation, a reviewing

court must consider the quantum of evidence already known to counsel and whether the

known evidence would lead a reasonable attorney to investigate further.          Ex parte

Martinez, 195 S.W.3d at 721 (citing Wiggins v. Smith, 539 U.S. 510, 527 (2003)). The

Supreme Court has set out the following concerning the duty to investigate:

               Strategic choices made after thorough investigation of law and facts
       relevant to plausible options are virtually unchallengeable; and strategic
       choices made after less than complete investigation are reasonable
       precisely to the extent that reasonable professional judgments support the
       limitations on investigation. In other words, counsel has a duty to make
       reasonable investigations or to make a reasonable decision that makes
       particular investigations unnecessary. In any ineffectiveness case, a
       particular decision not to investigate must be directly assessed for
       reasonableness in all the circumstances, applying a heavy measure of
       deference to counsel's judgments.

Wiggins, 539 U.S. at 521-23; see Ex parte Martinez, 195 S.W.3d at 721; Ex parte Briggs,
187 S.W.3d at 466-67. In Strickland, the Supreme Court concluded that "the decision

not to seek more character or psychological evidence than was already in hand was

likewise reasonable" and that "[t]rial counsel could reasonably surmise from his

conversations with respondent that character and psychological evidence would be of



                                               27
little help."7 466 U.S. at 699. In addition, the defendant himself bears the primary duty

to divulge to his attorney evidence of his own physical and emotional conditions that

might have a bearing on the issues at trial. See Ex parte Martinez, 195 S.W.3d at 738

(providing that "the failure to present evidence of the alleged sexual abuse is borne

primarily by applicant, as he had ample opportunity to divulge this evidence to his lawyer

… before trial"). Also, when the facts adduced at trial and at any hearings concerning

ineffectiveness do not show that the defensive issue in question would have been viable,

trial counsel is not deficient for failing to further investigate and pursue that defense at

trial. See Ex parte Martinez, 195 S.W.3d at 724; Ex parte Lilly, 656 S.W.2d 490, 493

(Tex. Crim. App. 1983) (en banc).

        In this case, the trial court found credible counsel's testimony, given at the hearing,

regarding Cueva's written statement given to the police and its voluntariness.

Specifically, the trial court's findings set out that the following testimony, provided by

counsel at the hearing, was credible:             (1) "[counsel] changed his initial strategy of

attempting to exclude Cueva's statement and instead attempted to use the statement at

trial to show how the investigation had been 'botched' by the police" when they allowed

"the video recording to cut off in the middle of the taped statement and then attempt[ed] to

complete the statement with an unrecorded written confession"; (2) "[counsel] did not

believe he needed to have Cueva psychologically examined" based on meetings with

Cueva and with members of his family; and (3) "no one from Cueva's family mentioned
        7
          In Strickland v. Washington, the Supreme Court identified the ABA Standards for Criminal Justice
as one guide to determine what is reasonably expected of defense counsel. See 466 U.S. 668, 688
(1984). Under the section titled "Prompt Action to Protect the Accused," those standards encourage
counsel to consider numerous means to protect the client, including "obtaining psychiatric examination of
the accused when a need appears." ABA STANDARDS FOR CRIMINAL JUSTICE 4-3.6 (3rd Ed. 1993)
(emphasis added).
                                                       28
that he was slow in school or expressed concern with his mental or psychological

condition." The trial court also found that counsel "made a reasonable determination,

based on the facts available to him at the time, that he did not need a professional

evaluation of, or further investigation into, Cueva's psychological condition" and "[t]hus,

had no reasonable grounds to oppose or question the voluntariness of the statement

based on Cueva's psychological condition."

       As part of its findings, the trial court addressed the opinions rendered by Paul

Hamilton, Ph.D., a psychologist who, after trial, examined Cueva for the defense to

determine whether he understood his Miranda warnings and the sworn, written

statement. The trial court found "implausible the opinions rendered by Dr. Paul Hamilton

… "that Cueva's 'emotional disturbance in combination with certain personality

characteristics … led him to sign a sworn, written statement without fully reading it and

understanding its content, thereby rendering it unknowing and involuntary' … especially

in light of the controverting affidavit and report of … Joel Kutnick[, M.D.,] disputing this

opinion and finding 'no specific cognitive defects or attentional disorder.'" See Lewis,
911 S.W.2d at 7.

       The trial court further found that,

              [counsel's] abandonment of the motion to suppress and his failure to
       ask for a voluntariness instruction to the jury charge did not fall below an
       objective standard of reasonableness under the prevailing professional
       norms, in light of the fact that [counsel] had no reason to believe that Cueva
       could raise a legitimate challenge to the voluntariness of the statement.

It concluded by finding "that abandonment of the motion to suppress was a reasonable

trial strategy under the circumstances in order to use the statement against the police and

to show how the overall investigation had been mishandled."
                                              29
       We also note that absent from the record is any indication that Cueva himself

expressed to his trial attorney that he was too slow or emotionally impaired to voluntarily

make the statement in question. See Ex parte Martinez, 195 S.W.3d at 738. Rather, at

trial, Cueva claimed only that he did not read the statement because he knew the officer in

question and trusted him to have typed it up correctly.

       Therefore, deferring to the trial court's findings of facts regarding the credibility and

demeanor of the witnesses and viewing the evidence in the light most favorable to the trial

judge's rulings, see Gamboa, 296 S.W.3d at 584, we conclude that the trial court's

decision that counsel's actions in this regard were not deficient was not an abuse of

discretion. See Charles, 146 S.W.3d at 208; see also Strickland, 466 U.S. at 687.

Cueva has not demonstrated that counsel performed "below an objective standard of

reasonableness" on this basis. See Ex parte Briggs, 187 S.W.3d at 466.

       b. "Victim" Language

       Cueva complains that counsel’s actions were deficient when counsel referred to

A.G. as the victim at least five times during the course of the trial and, by his actions,

conceded that Cueva had committed a crime. He contends that counsel's purported

strategic explanation for his conduct was unsound.            Cueva also asserts that the

prejudicial effect of counsel’s use of this word was compounded when the State and its

witnesses described A.G. as the victim twenty-three times during the guilt-innocence

stage, without objection. In response, the State argues the following:

              "Victim" is a convenient label that identifies who the witnesses and
       attorneys are arguing about. It is a more common and commonly
       understood term, and less stuffy than "complainant," less awkward than
       continuing to refer to the person as the "alleged victim," and does not
       suggest what may be perceived as inappropriate familiarity in referring to
                                               30
       the person by their [sic] name. Moreover, in view of the vigorous defense
       presented in the present case, there should have been no doubt in the jury's
       mind that it was merely being used as a convenient label and not as any sort
       of admission that the crime actually occurred.

       Cueva cites Talkington v. State and Veteto v. State for the proposition that

references to the complainant as the "victim" are improper when made by the trial court

because they constitute comments on the weight of the evidence. See Talkington, 682
S.W.2d 674, 674-75 (Tex. App.—Eastland 1984, pet. ref'd) (explaining that the trial

court's reference in its charge to the "victim" in a rape case was an improper comment on

the weight of evidence because there was no dispute that sexual intercourse had

occurred and the sole issue was whether it was consensual and whether the complainant

was truly a "victim"); Veteto, 8 S.W.3d 805, 816-17 (Tex. App.—Waco 2000, pet. ref'd),

abrogated on other grounds by State v. Crook, 248 S.W.3d 172, 174-75 (Tex. Crim. App.

2008) (determining that the trial court "gave credence to [the complainant's] testimony

that the assaults occurred and that she was, indeed, a victim" by referring to the

complainant as the victim instead of the alleged victim and concluding that the trial court

commented on the weight of the evidence by failing to refer to A.L. as the "alleged"

victim). Cueva asserts that references to ―victim‖ by lawyers and witnesses are equally

improper and unfairly prejudicial, not because they are comments on the weight of the

evidence, but because the references suggest personal opinions that a crime occurred.

       Cueva refers this Court to Craig v. State and Doherty v. State as cases that are

sufficiently analogous to the present case so as to lend support to his argument. See

Craig, 847 S.W.2d 434, 435-36 (Tex. App.—El Paso 1993, no pet.); Doherty, 781 S.W.2d
439, 441-42 (Tex. App.—Houston [1st Dist.] 1989, no pet.). On remand, the Craig Court

                                               31
reviewed counsel's effectiveness only at the punishment stage, not the guilt-innocence

stage, and considered the effect of his performance by applying the then-accepted Duffy

standard, not the Strickland standard.8 Craig, 847 S.W.2d at 435-36 (citing Ex parte

Duffy, 607 S.W.2d 507, 514 n.14 (Tex. Crim. App. 1980) (explaining that the Duffy test for

effectiveness of counsel in the punishment phase of a non-capital offense was, first,

whether counsel was reasonably likely to render effective assistance, and second,

whether counsel reasonably rendered effective assistance).                          These facts alone

distinguish Craig from the present case. Nonetheless, in its original opinion, the El Paso

Court had found that counsel's actions during the guilt-innocence stage were deficient

when, among other things, counsel framed questions on cross-examination in a manner

that accepted "a State-oriented interpretation of the circumstantial evidence and

implications of the witness's testimony."9 Id. at 435 (citing Craig v. State, 783 S.W.2d
620, 625-26 (Tex. App.—El Paso 1989) rev'd, 825 S.W.2d 128 (Tex. Crim. App. 1992) (en

banc)). On remand, the court further concluded that "[g]iven these [eight] instances of

deficient performance of counsel throughout the trial, [including the one noted above,] we

are constrained to find that [Craig] did not receive reasonably effective assistance of

counsel at the punishment stage of trial." Id. at 435-36. The Craig court reversed the

        8
           The Texas Court of Criminal Appeals noted that the El Paso Court of Appeals had found eight
instances of deficient performance by trial counsel. Craig v. State, 825 S.W.2d 128, 129 (Tex. Crim. App.
1992 (en banc). The "immediate impression [of the court of criminal appeals] was that these deficiencies
would necessitate reversal" of the entire case. Id. However, upon closer analysis, the court determined
that Craig had not satisfied the prejudice prong of Strickland. Id. (citing Boyd v. State, 811 S.W.2d 105,
109 (Tex. Crim. App. 1991) (en banc)) (providing that the Strickland test is the proper standard to gauge
counsel's effectiveness at the guilt-innocence phase of a non-capital trial and at the guilt-innocence and
punishment phases of a capital murder trial).
        9
           The Craig Court also found, in its original opinion, that this incident was not "attributable to
colorable tactical decision." See id. at 435 (citing Craig, 783 S.W.2d at 626). Again, this distinguishes
Craig because the findings of the trial court in this case, as set out below, suggest a strategic or tactical
decision-making on the part of counsel regarding the use of "victim."
                                                         32
judgment and remanded for a new trial only on punishment. Id. at 436.

       The Doherty Court determined that counsel's omissions, including his failure to call

certain witnesses and to object on numerous legal grounds to the State's questions and to

the admissibility of exhibits at the guilt-innocence stage, met both prongs of Strickland.
781 S.W.2d at 442. Concluding that counsel's ineffective assistance warranted remand

for a new trial, the First Court of Appeals added the following:

              However, [counsel] did not stop there. Aside from his omissions,
       [counsel] himself made remarks prejudicial to appellant. [Counsel's]
       remarks to appellant, "you didn't take all the money?" and, "What did you
       do, hit him over the head first?" were heard 15-20 feet away. Fleming
       essentially admitted his client's guilt in the presence and hearing of the jury.

               We find that, considering the totality of [counsel's] representation of
       appellant, [counsel's] performance did not meet the standard of reasonably
       effective assistance of counsel.

Id.

       Although both Craig and Doherty found multiple deficiencies in the respective

counsel's performance, none of the deficiencies involved the use of the word "victim."

Specific to Cueva's argument, Craig's counsel framed questions on cross-examination in

a manner that accepted the State's interpretation of the evidence.           See Craig, 847
S.W.2d at 435. Doherty's counsel asked him, with the jury nearby, if he took all the

money and if he hit the victim over the head first. See Doherty, 781 S.W.2d at 441-42.

Counsel's performance in each case arguably suggests a personal opinion that a crime

occurred. We cannot conclude the same through Cueva's counsel's use of "victim" or

through his failure to object to another's use of the word, as Cueva urges.

       This conclusion is supported by the trial court's findings in this case. It found

counsel's testimony regarding references to the complainant as "victim" credible;
                                          33
specifically, that counsel did not object to the use of "victim" "because he did not believe it

was practical to restrict the labels used to identify the parties in this manner" and

"because he did not believe the references were harmful [to the defense], because jurors

expected the use of such terms and were not influenced by their use." The trial court

found that counsel's performance as it related to the use of the word "victim" was not

deficient, and specifically, the court found that counsel's own use of the term was not

deficient "in light of the fact that such terms are commonly used at trial in a neutral manner

to describe the events in question and, in context, carry no implication that the person

using such terms has an opinion one way or the other about the guilt of the defendant."

The trial court further found that any deficient performance regarding use of the "victim"

language "did not cause prejudice, and specifically that there is not a probability sufficient

to undermine confidence in the outcome that, but for the complained-about deficiencies,

the result of the proceeding would have been different."

       We agree—because the term "victim‖ is relatively mild and non-prejudicial,

especially given that courts have held invocation of far stronger terms did not amount to

reversible error. See Lopez v. State, 162 Tex. Crim. 454, 286 S.W.2d 424, 425 (Tex.

Crim. App. 1956) (holding that the use of the word "slaughter" did not cause injury to

appellant); Espalin v. State, 90 Tex. Crim. 625, 237 S.W. 274, 279 (Tex. Crim. App. 1921)

(concluding that the prosecutor's reference to appellant as "this killer" was not so

prejudicial as to injure appellant's rights); Jones v. State, 900 S.W.2d 392, 397 (Tex.

App.—San Antonio 1995, pet. ref'd) (deciding that the prosecutor's use of the term "sex

slave" in regard to the complainant was not reversible error); White v. State, 699 S.W.2d
607, 615 (Tex. App.—Dallas 1985, pet. ref'd) (determining that the use of the word
                                           34
"butcher" in reference to the appellant was not improper); see also Byler v. State, No.

03-01-00012-CR, 2002 Tex. App. LEXIS 1667, at *9-10 (Tex. App.—Austin Mar. 7, 2002,

pet. ref'd) (mem. op., not designated for publication) (holding that counsel was not

ineffective for failing to object to the State's characterization of complainant as "victim").

And appellate courts in Texas have even used the word "victim" in writing their opinions.

See, e.g., Villalon v. State, 791 S.W.2d 130, 134 n.1 (Tex. Crim. App. 1990) (en banc) ("In

this opinion the victim of appellant's sexual assault is referred to as the victim.").

       Therefore, deferring to the trial court's findings of facts regarding the credibility and

demeanor of the witnesses and viewing the evidence in the light most favorable to the trial

judge's ruling, see Gamboa, 296 S.W.3d at 584, we conclude that the trial court's decision

that counsel's actions were not deficient in this regard and that any deficiency was not

prejudicial, was not an abuse of discretion. See Charles, 146 S.W.3d at 208; see also

Strickland, 466 U.S. at 687.      Cueva has not demonstrated that counsel performed

"below an objective standard of reasonableness" on this basis. See Ex parte Briggs, 187
S.W.3d at 466.

       c. Testimony that Sexual Assault Occurred

       Cueva also complains that references to where the crime occurred or the sexual

assault took place and counsel's failure to object to the use of this language improperly

communicated the opinions of the witnesses and counsel that Cueva was guilty. He

asserts that counsel's purported strategic explanations were unsound and did not justify

his eliciting or failing to object to references and opinion testimony that a sexual assault

occurred; thus, this conduct constitutes deficient performance.


                                                  35
      Cueva first complains of exchanges between counsel and Detective Eduardo

Tagle that occurred over approximately sixty pages of trial transcript. Cueva directs this

Court to ten times Detective Tagle made reference, without objection, to where the crime

or sexual assault occurred. Furthermore, in response to counsel's question "Who took

you in there and showed you these beds and told you this what you had been calling the

scene where the sexual assault took place?", Detective Tagle responded, "Well, the

mother explained to me which bed the sexual assault took place on and which bed he

jumped over to."

      Importantly, the trial court found credible counsel's "testimony that he did not

object to testimony by the detective referring to the 'assault' because he did not perceive

these references as suggesting that the assault or crime actually occurred and because

jurors expect officers to testify in this manner."   The trial court also found credible

counsel's "testimony that his questioning of the detective referring to the location where

the sexual assault occurred was designed to show that [A.G.'s] mother claimed

something happened without actually seeing it." Thus, the trial court concluded that

counsel "had a strategic reason for phrasing his questions in the way he did."

      Cueva also directs us to the following exchange between counsel and Nurse

McLaughlin, regarding her examination of A.G.:

      Q.     So what is the point of the exam actually?

      A.     The point of the exam is to find out from the child what happened, get
             her history, and to treat her medically so that she does not have an
             infection or something that needs to be treated.

      Q.     And you also gather some evidence, correct?


                                               36
A. I gather evidence if it falls within the period of time that evidence
             collection is recommended, and I do it as a courtesy but nothing else.

      Q.     Did it happen in this case?

      A.     It did.

      Q.     Because it fell within the 96 hour period, correct?

      A.     Right. Because I saw [A.G.] right after something had happened to
             her.

      Q.     Is that the impression you got from … the mother of [A.G.], that she
             brought her there immediately after this happened?

      A.     I had that the time of the incident on my chart was 8/5/07 at 2200 or
             10 o'clock at night.

             …

      Q.     On page 2 of 6, we have post-assault hygiene. You have that page
             in front of you?

      A.     Yes, I do.

             …

      Q.     Post-assault hygiene which means after the assault happened?

      A.     Before she saw me, yes.

      Q.     In between the assault and seeing you –

      A.     Correct.

      Q.     – [A.G.] told you that she had wiped and washed herself?

      A.     She had wiped.

      As to this complained-of testimony, the trial court found credible counsel's

"testimony that his question regarding what [A.G.] told the nurse 'after the assault took

place' merely restated the victim's words and did not communicate [counsel's] own

                                               37
opinion that an assault occurred." The trial court also generally found credible counsel's

"testimony that his reference to the 'scene of the crime' did not communicate to the jury

the belief that a crime actually occurred" and "that references to … the 'scene of the crime'

during the course of a trial do not cause harm to the defense." Finally, the court found

the counsel's failure to object to references by the prosecutor or the witnesses to "scene

of the crime" and to statements suggesting that a crime occurred and his own use of the

terms was not deficient performance "in light of the fact that such terms are commonly

used at trial in a neutral manner to describe the events in question and, in context, carry

no implication that the person using such terms has an opinion one way or the other about

the guilt of the defendant."

       Cueva also suggests that counsel was ineffective when he did not object to

Detective Arturo Gonzalez's testimony, on direct examination by the State, that the

absence of semen did not cause him to believe Cueva was innocent and, later, that he

believed "there was a sexual act going on."           However, with regard to Detective

Gonzalez's first response, the State's initial question merely elicited his conclusion that

the absence of semen on A.G.'s panties did not show that Cueva could not have

committed the crime and, with regard to Detective Gonzalez's later response, that he

believed there was a "sexual act going on," counsel did object, and the trial court

sustained the objection.

       Finally, Cueva directs us to the use of "after the assault took place" in the following

question asked by counsel of A.G.'s mother during cross-examination: "You understand

[A.G.] has told the nurse that she did all three of those things after the assault took place

and before she was examined?" When the question is read in context, however, it is
                                       38
apparent that counsel was attacking the credibility of the child by emphasizing

inconsistencies between what A.G. told the nurse and what her mother believed

happened, not that he was conceding a crime occurred, as argued by Cueva.

        Again deferring to the trial court's findings of facts regarding the credibility and

demeanor of the witnesses and viewing the evidence in the light most favorable to the trial

judge's rulings, see Gamboa, 296 S.W.3d at 584, we conclude that the trial court's

decision that counsel's actions in regard to the use or failure to object to the use of such

complained-of language were not deficient was not an abuse of discretion. See Charles,
146 S.W.3d at 208; see also Strickland, 466 U.S. at 687. Cueva has not demonstrated

that counsel performed "below an objective standard of reasonableness" on this basis.

See Ex parte Briggs, 187 S.W.3d at 466.

        d. Testimony that A.G. Was Telling the Truth10

        Cueva contends that his counsel was ineffective when he elicited testimony from

three witnesses—A.G.'s mother, a nurse, and a counselor—that they believed A.G. was

telling the truth about the allegations of sexual assault. He describes this testimony as

prejudicial. Cueva asserts that counsel's strategic explanation for this conduct was

incredible and did not justify his actions. We disagree.

        A direct opinion on the truthfulness of the child, from either a lay witness or an

expert witness, is inadmissible. Yount v. State, 872 S.W.2d 706, 708 (Tex. Crim. App.

1993) (en banc); Sessums v. State, 129 S.W.3d 242, 247 (Tex. App.—Texarkana 2004,


        10
          In his motion for new trial, Cueva also complained that his trial counsel failed "to object to the
prosecutor's argument that [Cueva] and his mother were lying" during the guilt-innocence stage of the trial.
However, no findings were made regarding this claim, and Cueva does not make this argument on appeal.

                                                        39
pet. ref'd); Fisher v. State, 121 S.W.3d 38, 41-42 (Tex. App.—San Antonio 2003, pet.

ref'd). Additionally, an expert may not offer an opinion that the class of persons to which

the complainant belongs, such as child sexual abuse victims, is truthful or worthy of belief.

Pavlacka v. State, 892 S.W.2d 897, 902 n.6 (Tex. Crim. App. 1994) (en banc); Yount, 872
S.W.2d at 712. This type of testimony is inadmissible because it does more than "assist

the trier of fact to understand the evidence or to determine a fact in issue"; it decides an

issue for the jury.   Yount, 872 S.W.2d at 709. An expert may, however, testify to

behaviors and traits that might constitute indicia of manipulation. Schutz v. State, 957
S.W.2d 52, 70 (Tex. Crim. App. 1997). For example, "[a] party may attack the credibility

of a witness or other declarant by offering," among other things, "evidence that the person

is, in general, the kind of person who is easily manipulated," id., or an expert may offer

"testimony that a child exhibits behavioral characteristics that have been empirically

shown to be common among children who have been abused" because it "is relevant and

admissible as substantive evidence under [r]ule 702." Perez v. State, 113 S.W.3d 819,

832 (Tex. App.—Austin 2003, pet. ref'd), overruled on other grounds, Taylor v. State, 268
S.W.3d 571, 587 (Tex. Crim. App. 2008).

              (i.) A.G.'s Mother

       First, Cueva complains of the following testimony counsel elicited from A.G.'s

mother on cross-examination:

       Counsel:       Do you have any evidence to present to this jury that this
                      incident was repeated on prior occasions?

                      …



                                                40
       Mother:       My daughter should be more than—she told me. I believe
                     her. I walked in on it. I don't know what other evidence you
                     need.

After A.G.'s mother testified in this manner, counsel elicited testimony from A.G.'s mother

that she believed everything her daughter told her. Counsel then asked questions about

inconsistencies between what A.G. told her mother and what A.G. told the nurse

immediately after the incident.

       As to this complaint, the trial court found "credible [counsel's] testimony [at the

hearing on the motion for new trial] that it was his strategy to elicit testimony from [A.G.'s

mother] that she believed [A.G.'s] accusations and that she always believed [A.G.],

because it allowed [counsel] to contradict this by showing that [A.G.] lied about matters

that occurred after the assault." The court also found credible counsel's "testimony that

[A.G.] could not have been truthful to both her mother and the nurse examiner because of

conflicts in what she told the two witnesses, even though both witnesses were adamant

that [A.G.] did not lie." The trial court further found that counsel's actions were based on

reasonable trial strategy to attack the credibility of A.G.'s mother and that deficient

performance, if any, did not cause prejudice "in light of the fact that the opinion testimony

was given by witnesses who had shown themselves to be biased against Cueva and

thus, the witnesses could be expected to hold such opinions." The trial court's finding of

"no prejudice" is further supported by the line of cases that stand for the proposition that

the admission of a mother's testimony regarding her child's character for truthfulness is

harmless. See, i.e., Fisher, 121 S.W.3d at 41 (holding any error in allowing an aunt and

legal guardian to testify to complainant's character for truthfulness was harmless and

stating, that "[a] jury would have expected … Alice's aunt and legal guardian who raised
                                              41
Alice as her own child for six years prior to trial, to testify that Alice was truthful"); In the

Matter of G.M.P., 909 S.W.2d 198, 206 (Tex. App.—Houston [14th Dist.] 1995, no pet.)

("A jury would expect a mother to testify that her son was truthful, and would likely view

such testimony with natural skepticism.").

                (ii.) Nurse Examiner McLaughlin

       Cueva also complains of counsel's eliciting from McLaughlin, the sexual assault

nurse examiner, that all five-year-old children tell her the truth. This question followed

testimony by McLaughlin about A.G.'s examination. McLaughlin indicated, through her

testimony, that it would not matter to her if the things A.G. told her about her "post-assault

hygiene" were not true because she was five. When asked by counsel, "So when they

are five it really does not matter to you whether or not what they are telling you is the

truth?", McLaughlin testified that "[t]hey are usually pretty on about what they've done."

After obtaining testimony regarding details of A.G.'s "post-assault hygiene," the following

cross-examination occurred:

       Counsel:       Can a five year olds [sic] be manipulated?

       Nurse:         Can they be manipulated? Sometimes, sure. Everybody
                      can.

       Counsel:       Do you know if [A.G.] is a five-year old subject to being
                      manipulated?

       Nurse:         I think ever [sic] person is subject to being manipulated, sir, so
                      yeah, she could be manipulated.

       Counsel:       And finally, do all five-year olds tell you the truth?

       Nurse:         Pretty much so, yeah.

       McLaughlin's opinion testimony that A.G. is, in general, the kind of person who

                                                  42
could be manipulated was admissible. See Schutz, 957 S.W.2d at 69-70; Perez, 113
S.W.3d at 832. Counsel then asked McLaughlin if all five-year-old children tell her the

truth. He did not ask if five-year-old sexually-abused children—the specific class of

persons to whom this complainant belongs—tell her the truth.            See Pavlacka, 892
S.W.2d 902 n.6; Yount, 872 S.W.2d at 712. Still referring generally to the broad class of

all five-year-old children, counsel asked, "Never had a five-year old tell you something

that was not true?", to which McLaughlin answered,

               Most five-year olds would rather not tell me anything or tell me like it
       is. Sure, I have had one or two lie to me in some way. I am sure one of
       them would tell me that the blue monster came out of the closet. I have
       had a couple do that. I have had a five-year old tell me that somebody was
       an alien. But in their mind, this was true to them. I have had five-year olds
       lie to me but in that content, it would depend on the content.

       Relevant to the foregoing, the trial court found credible counsel's "testimony that

the reason he elicited testimony from the sexual assault nurse examiner that all

five-year-olds generally tell her the truth" was "to demonstrate that her opinions were

baseless, biased, and absurd." The trial court found credible counsel's "testimony that

during direct examination, the nurse indirectly conveyed her opinion that A.G. was telling

the truth" and that counsel's elicitation of testimony from McLaughlin concerning her belief

about the truthfulness of A.G. was based on reasonable trial strategy to attack her

credibility. It also found that any deficient performance in such elicitation did not cause

prejudice "in light of the fact that the opinion testimony was given by witnesses who had

shown themselves to be biased against Cueva and thus, the witnesses could be

expected to hold such opinions."



                                                 43
                (iii.) Counselor Ramos

        Finally, Cueva challenges counsel's cross-examination of Dennis Ramos, a

licensed professional counselor, who testified that he knew he was going to testify at

Cueva's trial only one day before he did so and that he was not briefed on the case by the

prosecutor until the day he testified.11 Cueva complains of counsel's actions when he

elicited testimony from Ramos that, in his experience, it is "very rare that a child will lie

about sexual abuse" and that he had "never seen a younger child lie about being

abused." This testimony occurred during the following cross-examination of Ramos

about his case load and the criteria or methodology he uses:

        Counsel:        How do you get those cases [you are maintaining at this
                        time]?

        Ramos:          All different places.… The children that are actually abused
                        that are referred to me are either brought in by their parents or
                        they are refereed to me by an agency ….

        Counsel:        Now when you say "actually abused," how is that
                        determination made, that actual abuse has taken place?

        Ramos:          By the report of the child and also by medical exam.

        Counsel:        Okay. So we have either the child saying, I was sexually
                        abused, or some kind of medical examination's finding and
                        making an affirmative finding of sexual abuse?

        Ramos:          Or both.

        Counsel:        Now, in your opinion, if a child says they are sexually abused,
                        is [sic] there any questions in your mind that the said abuse
                        has taken place?

        11
           Ramos explained that he was told "[t]here was a five-year old victim and that the accused was
discovered by the mother." He was not told what specifically was discovered, and he had not talked with
A.G. or her mother. Ramos testified that he was "not forming an opinion about the guilt or innocence about
this—this case. [He was] merely providing [his] experience about … the validity of—of abuse victims and
the behaviors of perpetrators that [he knew] from [his] experience."
                                                       44
       Ramos:       I evaluate that, but my experience is that it's very rare that a
                    child will lie about those things.

       Counsel:     Have you never met a child who has lied about being sexually
                    abused?

       Ramos:       I have met probably two, and they were older children, 14 or
                    15 years old.

       Counsel:     How do you determine that they have lied about their sexual
                    abuse[?]

                    ….

       Ramos:       The only way that I know to determine that is if they admit that
                    they have lied.

       Counsel:     So unless the child admits that he has lied about it, we're
                    going to take at face value the child has been sexually
                    abused—

       Ramos:       I—

       Counsel:     By the fact that they said that?

       Ramos:       I generally evaluate the possibility of lying. It has been very
                    rare that I have seen children lie about being abused,
                    especially in—I have never seen a younger child lie about
                    being abused.

       Then, through the series of questions and answers set out below, counsel

challenged Ramos's method of determining whether a child is sexually abused which, as

described by counsel, is based on "subjective" criteria. In this same exchange, counsel

also elicited testimony from Ramos that he agreed medical professionals also take the

child's claims at "face value" and believed this was a "valid measure" of the child's

truthfulness:

       Counsel:     Well, I mean that's because you have already determined the
                    criteria for that is admitting that they have lied.

                                               45
                  What you're telling us is that you've never had a
           younger child who has claimed that they have been sexually
           abused later admit that they weren't sexually abused; is that
           right?

Ramos:     That's correct.

Counsel:   You have never been able to actually objectively determine
           whether or not any of these children have actually lied about
           it. Correct?

Ramos:     I have been able to establish when they told the truth, when
           there's other evidence. But as far as—

Counsel:   What percentage of cases have additional evidence,
           objective evidence that you can look at besides the subjective
           complaint of sexual abuse, in your practice?

Ramos:     I would say at least half have other corroborating evidence,
           either a witness or medical—medical documentation about
           the abuse.

Counsel:   Okay. How many have had a witness?

Ramos:     Probably about 20 percent.

Counsel:   Twenty percent witnesses come forward and say, Yes, I
           watched sexual abuse take place?

Ramos:     Or I discovered it or another child witnessed it, yes.

Counsel:   Okay. Then what about the medical side of it? What do you
           usually regard as medical evidence of child abuse?

Ramos:     I take at face value what the nurses' and doctors' report say,
           If they—

Counsel:   Such as the doctors' reports provided by the sexual assault
           nurse examines?

Ramos:     Yes.

Counsel:   Now, have you ever spoken with a sexual assault nurse—a
           sexual assault nurse examiner about what criteria they look at
           in determining whether or not sexual abuse has taken place?
                                     46
       Ramos:        Yes.

       Counsel:      Do you realize that the same criteria that you employ is the
                     same criteria that they employ; that if, in fact, a child reports a
                     history of sexual abuse, they take that at face value?

       Ramos:        That makes sense to me.          That does sound like a valid
                     measure.

       Counsel:      Do you not see a problem with the circular nature of that, that
                     because a sexual assault nurse examiner said that the
                     historian reports it; and, therefore, I take it as face value, we
                     now have a report that you consider could corroboration,
                     when, in fact, it's nothing more than what you've already
                     heard?

       Ramos:        Well, I was speaking of physical evidence.

       In its findings, the trial court found credible counsel's testimony that the reason he

elicited the complained-of testimony from Ramos was "to demonstrate the absurdity of

this premise, attack his credibility, and show that he was biased in favor of the State, in

view of the fact that counsel had not interviewed [A.G.] and was not familiar with the

present case." The trial court further found credible counsel's "testimony that it was his

strategy to show that the psychologist believed any child who did not later admit to lying

and that it was absurd for a [counselor] who had never interviewed the [complainant] to

render an opinion that children always tell the truth." The trial court also found, as it did

for A.G.'s mother and the nurse examiner, that counsel's elicitation of testimony from

Ramos concerning his belief about the truthfulness of children was based on reasonable

trial strategy to attack his credibility and that any deficient performance in such elicitation

did not cause prejudice "in light of the fact that the opinion testimony was given by

witnesses who had shown themselves to be biased against Cueva and thus, the

                                                 47
witnesses could be expected to hold such opinions."

        Therefore, deferring to the trial court's findings of facts regarding the credibility and

demeanor of A.G.'s mother, McLaughlin, and Ramos, and viewing the evidence in the

light most favorable to the trial judge's rulings, see Gamboa, 296 S.W.3d at 584, we, too,

conclude that the trial court's decision that counsel's actions in this regard were the result

of reasonable trial strategy, see Jaynes, 216 S.W.3d at 851, and any deficiency in his

actions was not prejudicial. See Charles, 146 S.W.3d at 208; see also Strickland, 466
U.S. at 687. Cueva has, therefore, not demonstrated ineffective assistance of counsel

on this basis. See Ex parte Briggs, 187 S.W.3d at 466.

        e. Testimony that Cueva Threatened A.G.'s Mother

        Cueva contends that counsel was also ineffective when he elicited testimony from

A.G.'s mother that A.G. said Cueva threatened to hurt her mother if A.G. told anyone what

he did to her.12 Specifically, Cueva's trial counsel asked A.G.'s mother, "Did you ask

[A.G.] what happened?," and A.G.'s mother replied that A.G. told her that it was not the

first time and she did not tell her mother because Cueva said he "would hurt mommy if

[A.G.]" told her. Cueva asserts that this testimony was inadmissible hearsay because

(1) counsel did not request, and the trial court did not conduct, a mandatory article 38.072

        12
           Cueva recognizes that the State gave pre-trial notice that it intended to introduce outcry
statements made by A.G. through testimony from her mother, McLaughlin, and Ricardo Jiminez, a
counselor. Cueva's trial counsel successfully objected to Jiminez testifying about statements made by
A.G. on the basis that he was not a proper outcry witness. Therefore, we have nothing to review regarding
Jiminez's testimony.

         In addition to complaining about testimony related to the alleged threats and the reason for A.G.'s
silence, Cueva complains, for the first time on appeal, about counsel's failure to object to additional
inadmissible hearsay testimony provided by A.G.'s mother and McLaughlin. Therefore, these additional
complaints should be addressed under the Strickland standard. However, because the record is
insufficiently developed to support this complaint of ineffective assistance, we need not address it further.
See Rylander v. State, 101 S.W.3d 107, 110-11 (Tex. Crim. App. 2003).

                                                         48
hearing, see TEX. CODE CRIM. PROC. ANN. art. 38.072, ' 2 (West Supp. 2010); (2) A.G.'s

mother was not a proper outcry witness because she and McLaughlin testified concerning

A.G.'s statements about the same events, see Broderick v. State, 35 S.W.3d 67, 73 (Tex.

App.—Texarkana 2000, pet. ref'd) (explaining that testimony from more than one outcry

witness is inadmissible under article 38.072 where the witnesses repeat the same events

as related to them by the complainant); and (3) the testimony was not about an outcry

statement because it did not describe the alleged offense. See TEX. CODE CRIM. PROC.

Ann. art. 38.072, ' 2 (providing, inter alia, that "[t]his article applies only to statements that

describe the alleged offense"); Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990)

(en banc) (setting out, to be admissible, an outcry statement must describe the alleged

offense in some discernible manner).

       Assuming without deciding that the statements were inadmissible for any one of

the three reasons set out by Cueva, we nonetheless conclude that counsel's action in

eliciting the response and not objecting that it was non-responsive testimony was not

ineffective assistance. This testimony occurred on cross-examination of A.G.'s mother

after counsel asked her if she had asked A.G. what happened. Rather than giving a

"yes" or "no" response, A.G.'s mother began recounting what A.G. had told her about the

incident, that it was not the first time, and why she had not said something earlier.

Instead of objecting, Cueva's counsel used this testimony against A.G.'s mother, as

inconsistent with her prior statement to the police. As Cueva acknowledges, A.G.'s

mother admitted she did not include these statements in her written statement to the

police. She testified that, instead, she told the police and A.G.'s psychologist that A.G.

told her this.
                                                   49
       Following the motion for new trial hearing, the trial court found credible counsel's

"testimony that he was able to impeach [A.G.'s] mother with her non-responsive

testimony by showing that the mother had not previously made these claims in the

statement given to the police." The trial court further found credible counsel's "testimony

that it was his strategy to point out the mother's inconsistent testimony and that she was

changing things she said in her prior testimony," and that "this was a reasonable trial

strategy in light of the fact that the mother's credibility was a key factor at trial." The court

then found that counsel's actions were not ineffective and not prejudicial.

       Deferring to the trial court's findings of facts regarding the credibility and demeanor

of the witnesses and viewing the evidence in the light most favorable to the trial judge's

rulings, see Gamboa, 296 S.W.3d at 584, we also conclude that the trial court's decision

that counsel's actions in this regard were not deficient and, even if they were deficient,

they were not prejudicial, was not an abuse of discretion. See Charles, 146 S.W.3d at

208; see also Strickland, 466 U.S. at 687. Cueva has not demonstrated that counsel

performed "below an objective standard of reasonableness" or that he was prejudiced by

counsel's deficiency, if any, on this basis. See Ex parte Briggs, 187 S.W.3d at 466.

       f. Testimony About Sexual Assaults of Small Children

       Cueva next asserts that testimony provided by McLaughlin—testimony Cueva

describes as explaining "how most rapists sexually assault small children"—was

non-responsive, irrelevant under rule of evidence 401, and even if relevant, unduly

prejudicial under rule of evidence 403. He claims that counsel's failure to object to this

testimony constituted deficient performance.
                                                  50
       On direct examination, the State asked McLaughlin if, when she performed her

examinations, she expected to find genital trauma in the area of the female sexual

organ,13 even if a sexual assault had just occurred. In response, McLaughlin testified

that "80 percent of the time [she] does not find injuries" although she looks for injuries,

"they are not there." The State then asked McLaughlin to "explain how the hymen is not

injured through sexual assault," and McLaughlin provided the following testimony:

               Sexual assault can happen a lot of ways like I said. With small
       children, when people are trying to touch small children, their aim is not to
       hurt them because if you hurt them, they are going to tell. So you don't
       want to hurt them or they are going to go running off and tell. We have
       found with smaller children, the anus is used a lot because it is a lot more
       flexible and with proper lubrication and moistness, it can be very slippery
       and non-painful for the child. With the female sexual organ, when you hit
       the hymen of a child that hasn't started her period yet, it is a painful thing. It
       hurts. So most people that try to do sexual acts on small children will do
       them between the lips and more like rub between the lips and back towards
       the back, kind of like a hot dog bun upside down, rubbing between the lips.
       Because if they go in, they are going to hit that painful area and they don't
       want to cause pain because then the kid is going to cry or runaway or tell.

       Cueva's trial counsel did not object, and the State continued, "So when you

examined A.G. …, what did you see?" In response, McLaughlin testified about what she

found when she examined A.G., specifically that there was red erythema or skin

breakdown throughout A.G.'s "private area." She also testified as to how the hymen is

not injured through sexual assault. McLaughlin explained that the reason a sexual

offender would commit the offense in the manner alleged in this case was to avoid

causing physical pain to the child and to decrease the possibility that the child will "cry or

       13
          McLaughlin described the "female sexual organ" as including the labia, the vagina, where the
hymen is located, and the cervix.

                                                     51
run away or tell."

         At the motion for new trial hearing, when asked if counsel believed "it is admissible

for an expert witness to testify [about] what most offenders do?", counsel responded, "Not

in that context." Counsel explained that "[he] did not feel that that [testimony] was

particularly objectionable at the time," and that it did not fall into the category of "what

most sex offenders do."        According to counsel, his "appreciation of [McLaughlin's]

answer to that question was that it fell into the parameters of what the prosecutor asked

her and [he believed] it was a proper question." Counsel continued testifying that "how

most sex offenders commit their offense" was not the question asked. Rather, according

to counsel, "[t]he question was why—had to do with the hymen and [McLaughlin]

expanded on the answer somewhat to included [sic] some things in there—" that he

agreed were not responsive to the question. When asked why he did not object to the

non-responsive testimony, counsel stated that he did not want to be objecting

unnecessarily and that he "just did not think it was particularly harmful at that point in

time."    Cueva's counsel then asked, "Assuming for the sake of argument that the

prosecutor's question was appropriate, you do agree that the statement of how most

people commit child sex offense [sic] was improper opinion or irrelevant at that point?",

and counsel answered, "At the very least irrelevant and possibly even improper opinion."

         Following the hearing, the trial court found that counsel's "failure to object to

testimony explaining the modus operandi of a typical sex offender" was not deficient

performance. Specifically, the trial court found credible counsel's "testimony that he did

not object to testimony from [McLaughlin] concerning the medical reason most sex

offenders perform the type of assault they do on small children because he did not believe
                                               52
this testimony was harmful." The court also found that any deficient performance did not

cause prejudice "in light of the fact that the testimony provided the jury with explanations

that it could have drawn from common sense and logical inferences."

        Viewing the evidence in the light most favorable to the trial judge's rulings, we

again defer to the trial court's findings of facts regarding the credibility and demeanor of

the witnesses, see Gamboa, 296 S.W.3d at 584, and conclude that the trial court's

decision that counsel's actions in this regard were not deficient and, even if they were

deficient, his actions were not prejudicial, was not an abuse of discretion. See Charles,
146 S.W.3d at 208; see also Strickland, 466 U.S. at 687. Cueva has not demonstrated

that counsel performed "below an objective standard of reasonableness" or that he was

prejudiced by counsel's deficiency, if any, on this basis. See Ex parte Briggs, 187
S.W.3d at 466.

        g. Testimony by A.G.'s Mother that Cueva Assaulted Her

        Cueva complains that counsel's performance was deficient when he failed to

preserve error by requesting an instruction to disregard or by moving for a mistrial after

the trial court sustained his objection to A.G.'s mother's testimony about a previous

assault.14 Cueva asserts that counsel's failure to preserve error was unintentional, not

strategic—that no sound trial strategy justified counsel's conduct.

        On re-cross examination by Cueva's trial counsel, A.G.’s mother provided the

following testimony:


        14
             Cueva also complains that counsel's performance was deficient when he allegedly opened the
door to, elicited, and failed to object to testimony provided by A.G. that Cueva kicked and pushed her
mother. These allegations were not raised in Cueva's motion for new trial and will, therefore, be addressed
later in this opinion.
                                                        53
       Q. [Counsel]          You believed [A.G.] when she told you that [Cueva]
                             had told her not to tell anybody because he would hurt
                             you?

       A. [A.G.'s Mother]    Yes, because he had before.

       Q.                    You believed her when she said that?

       A.                    She's known what he has done to me.

       Later, on re-direct examination, the prosecutor made the following comment to

A..G.’s mother: "You mentioned when he asked about why she was afraid that he would

hurt you. [sic] You said that she's known what he has done to me."                Outside the

presence of the jury, counsel successfully objected to this line of questioning when the

trial court ruled that counsel had not opened the door to testimony regarding a previous

assault against A.G.'s mother with his earlier questioning.          Although the trial court

sustained his objection, counsel did not request an instruction to disregard and did not

move for a mistrial.

       Cueva relies on Robertson v. State for his contention that no sound trial strategy

justified counsel's failure to preserve error. See 187 S.W.3d at 484. In Robertson, the

court of criminal appeals concluded "that appellant's trial lawyer performed deficiently

under the first prong of Strickland for eliciting testimony from appellant at the guilt stage of

his trial that appellant was already incarcerated on two convictions that were pending on

appeal." Id. at 486. The court reasoned as following:

               [I]n cases like this where appellant's self-defense claim rested
       almost entirely on his credibility, the weight of authority supports a holding
       that appellant's trial lawyer performed deficiently under the first prong of
       Strickland by allowing the jury to hear prejudicial and clearly inadmissible
       evidence [regarding two prior convictions] because this evidence could
       serve no strategic value including demonstrating that appellant is not a liar.

                                                  54
Id. (citations omitted). While Robertson provides general propositions of law regarding

the admission of extraneous acts testimony and character evidence, we do not agree that

Robertson supports a conclusion that there was no sound trial strategy that would justify

counsel's conduct in this case.

       Based on our review of the record, counsel may have strategically decided not to

request an instruction to disregard or a mistrial. After A.G.'s mother provided testimony

on re-cross suggesting that Cueva hurt her on a prior occasion, Cueva's counsel

immediately directed the jury’s attention to the witness and attempted to impeach her

testimony about A.G.'s truthfulness by asking, ―You never saw any indication of fear with

[A.G.] whenever you left her with him?‖, to which she responded, ―No.‖ Counsel then

asked if A.G. had come up to her and tried to tell her anything. A.G.'s mother again

responded, "No." Also, the prosecutor's comment about what Cueva had done to A.G.'s

mother, although objected to, was heard by the jury and arguably supported a strategy to

show her bias against Cueva. Finally, counsel may have had a legitimate belief that

requesting further relief would have only highlighted the objectionable testimony. See

Garcia v. State, 887 S.W.2d 862, 881 (Tex. Crim. App. 1994) (en banc), overruled on

other grounds, Hammock v. State, 46 S.W.3d 889, 893 (Tex. Crim. App. 2001).

       The trial court found that counsel’s ―failure to ask for an instruction to disregard or a

mistrial regarding improper testimony by [A.G’s] mother about an extraneous assault‖

was deficient performance. The trial court also found no prejudice, setting out the

following finding:

       However, the [c]ourt finds that any deficient performance did not cause
       prejudice, and specifically that there is not a probability sufficient to
       undermine confidence in the outcome that, but for his failure, the result of
                                             55
        the proceeding would have been different, in light of the fact that similar
        testimony had been elicited elsewhere and was consistent with [counsel’s]
        strategy to show that [A.G.’s] mother and grandmother were biased against
        Cueva to the point that they compelled [A.G.] to fabricate the present
        charges.15

        As discussed above, the record supports a finding that counsel made strategic

decisions regarding this testimony. While decisions rooted in strategy typically do not

constitute deficient performance, Strickland, 466 U.S. at 689, we defer to the trial court's

finding of deficient performance in this instance because, affording deference to the trial

court's underlying historical fact determinations, see Escobar, 227 S.W.3d 127, we agree

that the error, if any, was not prejudicial. Similar testimony had been elicited elsewhere,

and counsel's actions were consistent with his trial strategy to show bias, a strategy that

should have been apparent to the jury throughout the trial. Therefore, there was not a

probability sufficient to undermine confidence in the outcome that, but for counsel's failure

to ask for an instruction or a mistrial, the result of the proceeding would have been

different. See Smith, 296 S.W.3d at 340. Therefore, counsel's error was not so serious

as to deprive Cueva of a fair trial. See id.

        h. Cueva Expressed Interest in Having Anal Sex with A.G.'s Mother

        Cueva contends that counsel also performed deficiently when he did not object to

testimony from A.G.'s mother that Cueva expressed an interest in having anal sex with

her, i.e., testimony regarding extraneous conduct. See Lopez v. State, 288 S.W.3d 148,

164 (Tex. App.—Corpus Christi 2009, pet. ref'd). Cueva asserts that this testimony was


        15
            Cueva testified that he told Detective Gonzalez that he did not do anything to A.G., that A.G.'s
grandmother did not like him and was mad when Cueva, A.G.'s mother, and A.G. moved to Robstown, and
that A.G.'s mother fabricated her story about what she saw in the bedroom. Cueva presented a fabrication
defense and argued that A.G. was improperly influenced.
                                                        56
irrelevant to the issue of whether he anally assaulted A.G. See TEX. R. EVID. 402, 404;

Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007). Cueva further argues that,

with this testimony, the State portrayed him as a sexual deviant, encouraging the jury to

believe that he anally assaulted A.G. because he had expressed interest in having anal

sex with A.G.'s mother. We construe this last complaint as a rule 403 argument—that,

even if the evidence is relevant, its prejudicial nature far outweighs the relevance of

Cueva having anal sex with A.G.'s mother. See TEX. R. EVID. 403; Casey, 215 S.W.3d at

879.

       At trial, during direct examination, A.G.'s mother agreed that Cueva had expressed

an interest in anal sex, which she did not want to do. When asked if she and Cueva

engaged in anal sex, A.G.'s mother answered, "I want to say we tried it about twice."

       In support of his argument, Cueva cites to Fox v. State, Brown v. State, and Doles

v. State. See Fox, 283 S.W.3d 85, 93-96 (Tex. App.—Houston [14th Dist.] 2009, pet.

ref'd); Brown, 974 S.W.2d 289, 293-94 (Tex. App.—San Antonio 1998, pet. ref'd) (op. on

reh'g); Doles, 786 S.W.2d 741, 746 (Tex. App.—Tyler 1989, no pet.).           Each case,

however, is distinguishable from the present case because each involves a counsel's

reoccurring failure to object to numerous instances of irrelevant testimony involving, for

example, homosexual experiences, promiscuity, and instability in the family–-numerous

extraneous and prejudicial matters which had a substantial and injurious effect on the

verdict. See Fox, 283 S.W.3d at 93-96; Brown, 974 S.W.2d at 293-94; Doles, 786
S.W.2d at 746. Cueva, in contrast, complains of one instance of testimony involving

what is arguably irrelevant and inadmissible evidence.


                                               57
      Furthermore, at the hearing on Cueva's motion for new trial, counsel provided the

following testimony responsive to questions about Cueva engaging in anal sex with A.G.'s

mother:

      Q.     You did [not] object to any of that testimony did you, sir?

      A.     No.

      Q.     How was testimony that Mr. Cueva had expressed an interest in
             consensual anal sex with his adult sexual partner relevant to whether
             he committed the offense of aggravated sexual assault of a child with
             A.G.?

      A.     It probably was not particularly relevant but I knew where the
             prosecutor was going with it and expected that it would be allowed
             because of the context of what she claims she had seen in the room.

      Q.     So even though you recognize it probably was not relevant, you did
             not object because you assume the court would overrule the
             objection?

      A.     I had strategic reasons for discussing that and I knew I was going to
             discuss that with her as well.

      Q.     Please articulate those strategic reasons.

      A.     They had been together in that room for a couple of weeks prior to
             the incident taking place. Mr. Cueva had explained to me that he
             and [A.G.'s mother] had engaged in anal sex in that room, and it was
             my theory that in all probability [A.G.] had observed this taking place
             and she was relating what had taken place to her or she had seen
             taken place between her mother and Charles rather than anything
             that had actually taken place with her. I think I told you that when
             we talked on the phone the other day.

      Q.     So you made the argument to the jury that A.G. was simply outcrying
             about things that she had observed and not things that had really
             happened to her?

      A.     Yeah, I don't remember. Obviously, if you are asking the question, I
             probably did not argue that to the jury.


                                               58
      Q.     Isn't it true that when we spoke on the telephone and I asked you
             whether you intended for the jury to hear that Charles had expressed
             an interest in anal sex with [A.G.'s mother], you said that was not
             strategic?

      A.     It was not strategic that he had expressed the interest but that they
             had engaged in it. I was not interested in the jury hearing that he
             had an interest in anal sex, no.

      Q.     And he denied that he had anal sex, correct?

      A.     During his cross-examination or—

      Q.     Let me just stick with what we spoke about. I asked you, is it fair to
             say that that's not something that you intended for the jury to hear,
             meaning the testimony regarding—

      A.     His interests in anal sex, yes.

      Q.     And you said that was not strategic?

      A.     That's correct.

      Q.     Then didn't you tell me once that evidence came in, you reacted to it
             and dealt with it the best that you could?

      A.     Yeah. That's also true.

      Q.     But you would have rather it not come in at all because then you
             would not had to deal with it. Fair to say?

      A.     Yeah.

      A defense counsel's failure to object to certain improper evidence is not by itself an

indication of ineffective assistance of counsel. Long v. State, 502 S.W.2d 139, 141 (Tex.

Crim. App. 1973). "Counsel does not render ineffective assistance because he used

what another would consider a poor trial strategy." Id. In this case, counsel may not

have objected to the complained-of testimony in an effort to provide an alternate

explanation for A.G.'s allegations—that A.G. was relating what she had seen taken place

                                               59
between her mother and Cueva rather than anything that had actually taken place with

her. This is supported by counsel's cross-examination of A.G.'s mother where he elicited

testimony from her that she and Cueva had been sexually active at times when the

children were there, implying that A.G. may have learned from this some of the things that

she told the psychologist that were not appropriate for a five-year-old to know.

       Moreover, the trial court found counsel's testimony credible regarding his failure to

object to the testimony in question from A.G's mother because it was his strategy to show

that A.G. was relating what she had seen take place between Cueva and her mother,

rather than what Cueva had done to her. The court found that this was reasonable trial

strategy and that counsel's failure to object was not deficient, and if it was, it did not cause

prejudice in light of the fact that the acts in question are legal and not uncommon between

consenting adults.

       Therefore, deferring to the trial court's findings of facts regarding the credibility and

demeanor of the witnesses and viewing the evidence in the appropriate light, see

Gamboa, 296 S.W.3d at 584, we again conclude that the trial court's decision that

counsel's actions were not deficient and, even if they were deficient, they were not

prejudicial, was not an abuse of discretion on this ground. See Charles, 146 S.W.3d at

208; see also Strickland, 466 U.S. at 687. Cueva has not demonstrated that counsel

performed "below an objective standard of reasonableness" or that he was prejudiced by

counsel's deficiency, if any, on this basis. See Ex parte Briggs, 187 S.W.3d at 466.

       i. Jury Charges

       Finally, through his motion for new trial, Cueva challenged counsel's failure to

object to the guilt-innocence charge on the basis that Cueva was allegedly convicted on a
                                               60
non-unanimous vote. He also asserts that counsel's failure to object to an instruction in

the punishment charge which improperly instructed the jury on how to calculate his parole

eligibility was deficient performance and, thus, harmed him.

               (i.) Guilt-Innocence Charge

       On appeal, Cueva first contends that because counsel did not object to the

guilt-innocence jury charge which Cueva claims improperly authorized conviction in

Count 4 on a non-unanimous verdict, his performance was deficient. Having concluded,

in the first issue, that no charge error existed that violated Cueva's right to unanimity in his

verdict in Count 4, we now conclude that counsel's failure to object to the charge was not

deficient performance. This is supported by the following motion for new trial findings:

(1) counsel's "failure to object that the jury charge regarding Count 4,[ 16] improperly

authorized conviction on a non-unanimous verdict" was not deficient; and (2) even if

counsel's non-action was deficient, it did not cause prejudice "in light of the fact that

penetration subsumes the act of contact and there is no dispute that the evidence

presented that [A.G.], if penetrated, was also contacted by Cueva's sexual organ."

               (ii.) Punishment Charge

       Cueva also complains that counsel's failure to object to a portion of the punishment

charge that erroneously instructed the jury on how Cueva's parole eligibility would be

calculated constituted deficient performance. He further contends that counsel's failure

to object prejudiced him because the erroneous parole charge allowed the jury to grossly


       16
          At the motion for new trial hearing the parties agreed and the trial court acknowledged that
although the motion referred to Count 6, it should be correctly referred to as Count 4, and we will do
likewise.

                                                     61
miscalculate his parole eligibility to his detriment.17

        At the hearing on the motion for new trial, counsel testified that his failure to object

was inadvertent. Agreeing that it was "a harmful [c]harge," counsel testified that he

"read that portion, but the way it was phrased escaped [him] at the time." He also agreed

that if he had "caught it," he would have brought it to the court's attention." When asked

who prepared the punishment charge, he responded as follows: "They are usually

prepared by the D.A.'s office and then provided to the court. I can't say for certain that

that is what took place in this case. Sometimes the court manager has a Charge that is

used. That's typically how it is done."

        As set out in its findings of fact, the trial court found credible counsel's "testimony

that he inadvertently failed to object to that portion of the punishment charge which

incorrectly instructed the jury on good[-]conduct time," and that this conduct was not

deficient. The trial court further found that error, if any, regarding the application of good

conduct time did not cause prejudice "in light of the fact that the charge instructed the

jurors that they were not to consider how good[-]conduct time and the parole law might be

applied to Cueva, neither party argued the concept of good[-]conduct time or how it might

be considered in evaluating parole eligibility …, and the nature of the offenses warranted

lengthy sentences."

        Again, deferring to the trial court's findings of facts regarding the credibility and

demeanor of the witnesses and viewing the evidence in the light most favorable to the trial
        17
           We overruled Cueva's second issue, concluding that although the trial court erred when it
included "plus any good conduct time earned" in the third paragraph of its parole instruction, there was no
egregious harm. See Ngo v. State, 175 S.W.3d 738, 743-44 (Tex. Crim. App. 2005) (explaining that when
no objection is made to what is determined to be charge error, we may reverse only if the record shows
egregious harm).

                                                        62
judge's rulings, see Gamboa, 296 S.W.3d at 584, we conclude that the trial court's

decision that counsel's actions regarding the alleged charge error at the guilt-innocence

stage and the alleged charge error at the punishment stage were not deficient, and even

if they were deficient, they were not prejudicial, was not an abuse of discretion. See

Charles, 146 S.W.3d at 208; see also Strickland, 466 U.S. at 687; see also Robertson,
187 S.W.3d at 483 (explaining that one is ensured the right to reasonably effective

assistance of counsel, not perfect assistance).             Cueva has not demonstrated that

counsel performed "below an objective standard of reasonableness" or that he was

prejudiced by counsel's deficiency, if any, on this basis. See Ex parte Briggs, 187
S.W.3d at 466.

2. Additional Claims

       In his third and fourth issues, Cueva asserts additional claims of ineffective

assistance of counsel that were raised either (1) for the first time at the motion for new trial

hearing and objected to by the State, or (2) for the first time on appeal. We will apply the

Strickland standard of review to these claims and will not review the additional claims

through the prism of a motion for new trial standard. Gill, 967 S.W.2d at 542.

       a. Guilt-Innocence Stage

               (i.) Oral Statements

       Cueva argues counsel's assistance was ineffective because he did not object to

testimony from Detective Gonzalez, the interrogating officer, regarding oral statements

Cueva made while being questioned.18 These oral statements, however, were similar to,


       18
          Gonzalez testified that Cueva told him that he did not know why he "did it," but that it was
probably because he had been molested as a child. Gonzalez stated that Cueva told him that he was sorry
                                                      63
if not the same as, admissions made by Cueva in his written statement, admitted at trial

as State's Exhibit #3. The failure to object to cumulative evidence is harmless and will

not support a claim of ineffective assistance of counsel. See Ingham v. State, 679
S.W.2d 503, 508 (Tex. Crim. App. 1984) (en banc); Duhart v. State, 890 S.W.2d 187, 190

(Tex. App.—Corpus Christi 1994, no pet.).

        Counsel could also have made a reasonable decision to allow the statements into

evidence, along with the circumstances under which they were made, in order to

challenge the credibility of the police and, by extension, the credibility of all those

responsible for gathering and presenting evidence against him.                               Under the

circumstances and affording great deference to counsel's ability, we cannot conclude that

it was not sound and reasonable strategy on the part of counsel to decide to not object to

testimony regarding Cueva's oral statements in order to show how the investigation had

been mishandled.         See Jaynes, 216 S.W.3d at 851.               Therefore, we conclude that

counsel did not perform "below an objective standard of reasonableness" in this regard,

and counsel's decision to not object to this testimony was not deficient. See Ex parte

Briggs, 187 S.W.3d at 466.

                (ii.) Cueva Minimized His Conduct in His Written Statement

        Cueva also contends that his trial counsel was ineffective for failing to object to the

following questions asked of Detective Gonzalez by the State:

        Q.      Have you found that defendants will sometimes minimize what they
                did?



for what he did; he did not penetrate A.G.; he touched her more than ten times over a three-year period; he
touched her "butt," got aroused, and kissed her lips; and he once let her touch his penis. Similar
statements are found in Cueva's written statement.
                                                        64
       A.     Yes, they do.

       Q.     Did you see that in this case?

       A.     Yes, I did.

       Q.     How?

       A.     As far as him saying, Oh, I just touched her. After the victim
              outcried to her mother, saying that she was penetrated, he
              minimized it, saying, No, all I did was touch her. I never penetrated
              her. I just let her touch me. That's minimizing the situation.

Cueva asserts that, from this testimony, one could infer that Cueva was not telling the

truth, and thus Detective Gonzalez's testimony would have been inadmissible, over timely

objection, under rules of evidence 701 and 702. We disagree.

       Police officers may generally offer lay-opinion testimony concerning matters about

which they have personal knowledge and experience in their employment as a law

enforcement officer and specifically concerning the meaning of certain behavior of

criminal suspects they encounter. See Fairow v. State, 943 S.W.2d 895, 898 (Tex. Crim.

App. 1997) (en banc). The responses elicited from Detective Gonzalez do not involve a

direct opinion that Cueva lied in his statement or that Cueva was guilty of the offense.

Rather, Detective Gonzalez testified to the facts he observed—that Cueva admitted he

touched the child but did not penetrate her and that he let her touch him. Detective

Gonzalez explained that a defendant will do this in an attempt to "minimize the situation."

For this reason, we cannot conclude that Cueva has demonstrated that counsel

performed below an objective standard of reasonableness when he did not object to this

testimony. See Ex parte Briggs, 187 S.W.3d at 466.



                                               65
              (iii.) Victim-Impact Testimony

       Cueva argues that counsel's performance was also deficient when he did not

object to testimony elicited by the State from A.G.'s mother that, because of the incident,

she gave up a job in a "high school to shadow a special ed student," a job for which she

had just been hired, and that she "gave up everything" including a wedding and a job.

Cueva contends that this victim-impact testimony was improper at the guilt-innocence

stage and that counsel had no sound strategic reason for not objecting.

       In support of his argument, Cueva cites Miller-El v. State. 782 S.W.2d 892, 895

(Tex. Crim. App. 1990) (en banc). Concluding that victim-impact testimony did not have

"any tendency to make more or less probable the existence of any fact of consequence at

the guilt stage of trial," the Miller-El Court suggested that if victim-impact testimony was

relevant to any guilt issue, it would be admissible at the guilt stage of trial. Id. (citing TEX.

R. EVID. 401) (defining "relevant evidence" as evidence having any tendency to make the

existence of a fact of consequence more or less probable); Longoria v. State, 148 S.W.3d
657, 659-60 (Tex. App.—Houston [14th Dist.] 2004, pet. ref'd) (concluding that victim

impact testimony is admissible at the guilt-innocence stage as a "circumstance of the

offense").

       The State asserts, and we agree, that, in this case, the mother's testimony

regarding the impact of the crime on her was relevant. Cueva made it relevant as

rebuttal to his defense that A.G.'s mother manipulated A.G. to fabricate the assault so that

they could get back into the good graces of her family. Based on the testimony that she

lost both her wedding plans and her new job, A.G.'s mother would not be gaining anything

by manipulating A.G. to make these charges. Therefore, evidence of the impact of the
                                           66
incident on A.G's mother, although typically irrelevant, did, in this case, have a tendency

to make more or less probable a fact of consequence at the guilt stage; that is, whether

Cueva committed the crime at all.              See Miller-El, 782 S.W.2d at 895.              Since this

testimony would have been admissible on that basis, we cannot say that Cueva's trial

counsel's failure to object to the testimony fell below the objective standard of

professional norms. See Ex parte Briggs, 187 S.W.3d at 466.

                (iv.) Testimony that Cueva Assaulted A.G.'s Mother

        For the first time on appeal, Cueva complains of counsel’s failure to object to

testimony provided by A.G on cross-examination, testimony which Cueva alleges

concerned a prior assault.19 He claims that his trial counsel should have objected to the

testimony as non-responsive and as a violation of rule 404(b). See TEX. R. EVID. 404(b)

(providing that extraneous-offense evidence is inadmissible in order to show action in

conformity with character).         We are not persuaded by this argument because the

testimony provided by A.G. detailed actions that occurred after her mother observed the

complained-of incident.

        A.G.'s testimony reveals that her mother confronted Cueva about his actions, and

then they fought.       A.G. and her brother were sleeping in another room and were

awakened when their mother yelled and screamed at Cueva. A.G. saw Cueva and her


        19
            By this issue, Cueva also contends that counsel did not request, and the State did not provide,
notice of extraneous offenses and acts of misconduct that it intended to offer. He states in a conclusory
fashion that counsel's failure to request such notice was ineffective assistance. Cueva also summarily
asserts that counsel’s performance was deficient because he opened the door to and elicited this testimony
from A.G. He cites no specific supporting authority, however, and provides no explanatory argument for
these contentions. In accordance with rule 38.1(i) of the Texas Rules of Appellate Procedure, we will only
consider contentions that are supported by clear and concise arguments with appropriate citations to
authorities and to the record. TEX. R. APP. P. 38.1(i). Because these assertions are inadequately briefed,
we will not consider them.
                                                        67
mother hit each other. Cueva pushed her mother into the wall. According to A.G.'s

testimony, the police caught Cueva as he was leaving the house, after the fighting and

yelling occurred. This testimony did not concern a prior assault, as Cueva asserts.

Instead, this testimony was about the night in question.

          Any conduct on the part of a person accused of a crime subsequent to its

commission, which indicates a consciousness of guilt may be received as a circumstance

tending to prove that he committed the act with which he is charged. See Torres v.

State, 794 S.W.2d 596, 598 (Tex. App.—Austin 1990, no pet.). Specifically, unsettled

demeanor may show a consciousness of guilt. Lassaint v. State, 79 S.W.3d 736, 744

(Tex. App.—Corpus Christi 2002, no pet.).        In addition, attempts to tamper with a

witness, and any criminal act designed to reduce the likelihood of prosecution, constitutes

evidence of "consciousness of guilt" on the part of the defendant. See Gonzalez v.

State, 117 S.W.3d 831, 842 (Tex. Crim. App. 2003); Wilson v. State, 7 S.W.3d 136, 141

(Tex. Crim. App. 1999); Ransom v. State, 920 S.W.2d 288, 299. (Tex. Crim. App. 1996)

(en banc) (op. on reh'g).

          In the present case, evidence that Cueva assaulted A.G.'s mother immediately

after she confronted him was relevant to show his unsettled and combative demeanor

after the incident, which arguably indicated a consciousness of guilt. See Lassaint, 79
S.W.3d at 744; Torres, 794 S.W.2d at 598. And, as an assault against an adult witness,

it could be seen as tampering with the witness. See Gonzalez, 117 S.W.3d at 842.

Accordingly, the evidence was admissible, and although unexpectedly volunteered by the

witness on cross-examination, Cueva's trial counsel was not ineffective for failing to

object.
                                               68
       Affording great deference to trial counsel's ability and indulging "a strong

presumption that counsel's conduct fell within the wide range of reasonable professional

assistance,‖ see Strickland, 466 U.S. at 689, and that his actions were the result of sound

and reasonable trial strategy, Jaynes, 216 S.W.3d at 851, we presume that trial counsel's

performance was constitutionally adequate as to this complaint.        See Morales, 253
S.W.3d at 696-97 (quoting Goodspeed, 187 S.W.3d at 392). Cueva has not shown

otherwise, and the challenged conduct is not "so outrageous that no competent attorney

would have engaged in it." See Goodspeed, 187 S.W.3d at 392.

              (v.) Prosecutor's Arguments at Guilt-Innocence Stage

                     (a). Tactic of Defense Attorneys to Put Victim on Trial

       Cueva complains that counsel should have objected when the prosecutor argued

during summation that he used to be a defense lawyer and that "a standard tactic of

defense attorneys, when your victim has done something indefensible, [is to] put the

victim on trial instead and that's just what Mr. Cueva has tried to do." Cueva asserts that

counsel's failure to object to this argument constituted deficient performance and no

sound strategy could justify this omission.

       The court of criminal appeals has condemned "final arguments that constitute

uninvited and unsubstantiated accusations of improper conduct directed at a defendant's

attorney." Gomez v. State, 704 S.W.2d 770, 771 (Tex. Crim. App. 1985) (concluding

that the prosecutor's argument that a defense lawyer brought witnesses into court to

"manufacture evidence" to get his client "off the hook" improperly struck at the defendant

over the shoulders of counsel). However, the court of criminal appeals has noted a

difference between improper remarks which are directed at defense counsel himself and
                                            69
improper remarks which attack or disparage counsel's argument or theory of defense.

See Coble v. State, 871 S.W.2d 192, 203-05 (Tex. Crim. App. 1993) (en banc) (approving

the prosecutor's argument concerning a saying among lawyers that if you have neither

the facts or the law on your side, "you argue something ridiculous"); Gorman v. State, 480
S.W.2d 188, 190 (Tex. Crim. App. 1974) (explaining that the prosecutor's comment

"[d]on't let him smoke-screen you, he has smoke-screened you enough" was in response

to defense counsel's argument attempting to minimize the defendant's prior criminal

record).

       In this case, the prosecutor's argument, aside from the irrelevant and

inconsequential fact that the prosecutor used to be a defense attorney, did not inject any

new facts or speculation into the argument that were not already before the jury. After

arguing that it is a "standard tactic of defense attorneys, when your victim has done

something indefensible, [to] put the victim on trial," the prosecutor continued with the

following: "He wants you to believe there's a grand conspiracy here. It involves this

little girl, the police, the S.A.N.E. nurse, the little girl's mother. They all conspired to jack

him up, unfairly, unjustly."

       The argument was a summary of the defense that Cueva presented, and it

attacked the defense tactic and not the defense attorney himself. Moreover, whether

Cueva's trial counsel labeled it a "conspiracy" defense or not, Cueva's own testimony and

the arguments made by his counsel advanced the defensive theory that A.G.'s mother

was attempting to get rid of Cueva so that A.G.'s mother could then return to, and be

accepted by, her own family. As in Coble and Gorman, the prosecutor, in this case, was

entitled to attack this theory as an attempt to shift the blame to A.G.
                                                 70
                      (b). "Sexual Release"

       Cueva asserts that counsel's performance was also deficient when he failed to

object to the following argument made by the prosecutor:

              Also keep in mind that on this date in question, [A.G.'s mother] and
       the defendant had not had sex. He was looking to this child for sexual
       release. [A.G.'s mother] was tired. She was exhausted that day.
       Presumably she was not going to stay up and have sex with him. So who
       did he turn to? He turned to the daughter.

Cueva contends that no sound strategy could justify this omission.

       The four permissible areas of closing argument include:          summation of the

evidence; reasonable deduction from the evidence; responses to argument of opposing

counsel; and pleas for law enforcement. See Jackson v. State, 17 S.W.3d 664, 673-74

(Tex. Crim. App. 2000); Alejandro v. State, 493 S.W.2d 230, 231-32 (Tex. Crim. App.

1973). Relevant to this case, the court of criminal appeals has repeatedly stated "that

counsel may in argument draw from the facts in evidence all inferences that are

reasonable, fair, and legitimate and he will be afforded latitude without limitation in this

respect as long as his argument is supported by evidence and offered in good faith."

Andujo v. State, 755 S.W.2d 138, 144 (Tex. Crim. App. 1988) (en banc). And in making

reasonable deductions from the evidence, the trial court may properly ask the jury to

consider the circumstances surrounding the crime and what might have been on the

defendant's mind at the time. See Hudson v. State, 675 S.W.2d 507, 511 (Tex. Crim.

App. 1984) (en banc); Gonzales v. State, 831 S.W.2d 491, 494 (Tex. App.—Houston

[14th Dist.] 1992, pet. ref'd).

       In the present case, A.G.'s mother admitted, in her trial testimony, that she took a

short shower that evening because she was "just exhausted."            In addition, Cueva
                                        71
testified that A.G.'s mother also complained that her stomach hurt and that A.G. wanted

her mother to sleep with her that evening. The prosecutor's argument that Cueva then

turned to A.G. for sex did not inject facts outside the record as now urged by Cueva.

Rather, the argument asked the jury to consider the circumstance that A.G.'s mother was

tired and not feeling well and, as a reasonable deduction, that she was probably

unavailable and that Cueva might have been motivated to seek sex instead from A.G.

Thus, we conclude the argument in question was not so clearly outside the wide latitude

given to the prosecutor in closing argument that counsel was ineffective for failing to

object.

          Accordingly, affording great deference to counsel's ability, see Jaynes, 216
S.W.3d at 851, we conclude that there was nothing to which counsel should have

objected. Counsel did not perform "below an objective standard of reasonableness" in

this regard, and thus, counsel's decision not to object to the complained-of prosecutorial

arguments made during the guilt-innocence stage of trial was not deficient. See Ex parte

Briggs, 187 S.W.3d at 466.

          b. Punishment Stage

                (i.) Testimony and Prosecutor's Argument about Changes in the Law

          Cueva claims that he was denied effective assistance of counsel at the

punishment stage when counsel did not object to testimony provided by Probation Officer

Kimberly Escamilla regarding changes in the law. Cueva asserts that because certain

legislative amendments had not taken effect at the time of the offenses, the challenged

testimony was irrelevant and improper. See TEX. R. EVID. 401, 402. He also complains

that counsel's performance was deficient when he did not object to the prosecutor's
                                           72
summation of those changes.

       Specifically, Cueva asserts that counsel should have objected when the

prosecutor, during cross-examination, elicited from Officer Escamilla that (1) the law

regarding sex offenses changed on September 1, 2007: (2) subsequent to that change,

a defendant convicted of aggravated sexual assault of a child younger than age six faces

a minimum sentence of twenty-five years; (3) a defendant cannot receive probation from

a jury for sex offenses committed after that date; and (4) Cueva benefitted by committing

the offenses before the law changed.        See Acts 2007, 80th Leg., ch. 593, ' 1.18

(changing the minimum term of imprisonment from five to twenty-five years for the

aggravated sexual assault of a child younger than six years at the time of the offense)

(current version at TEX. PENAL CODE ANN. ' 22.021(f)(1)); Acts 2007, 80th Leg., ch. 593, '

1.06 (eliminating the possibility of probation for the conviction of indecency with a child,

aggravated sexual assault of a child, or sexual assault, and the victim of the offense is

younger than fourteen years when the offense is committed) (current version at TEX.

CODE CRIM. PROC. ANN. art. 42.12, ' 4(d)(5)); see also Acts 2007, 80th Leg., ch. 593, '

4.01(a) (explaining that the change in law made by this Act applies only to an offense

committed on or after September 1, 2007, and an offense committed before September 1,

2007, is covered by the law in effect when the offense was committed). In addition,

Cueva contends defense counsel should have objected when the prosecutor argued that

the jury needed to do the right thing, which was to assess "life in prison" "because the

minimum sentence for one count of aggravated [sexual assault] of a child is now 25 years

prison," and the Legislature has changed the law and decided that "someone who would

rape a six[-]year[-]old child should no longer receive probation … [b]ecause pedophiles
                                                73
are dangerous."

       Our review of the record shows that the State cross-examined Probation Officer

Escamilla about a change in the law that became effective shortly after the date of the

aggravated sexual assault in question, a change which would have increased the

punishment for this offense from a five-year minimum to a twenty-five-year minimum and

eliminated the possibility of probation for these offenses. Cueva's counsel did not object

to this testimony. In addition, during her summation, the prosecutor commented on this

fact, without objection.

       In a non-capital felony trial, evidence is admissible during the punishment stage if

"the court deems [it] relevant to sentencing." TEX. CODE CRIM. PROC. ANN. art. 37.07, '

3(a)(1). The court of criminal appeals recently addressed the relevance of punishment

evidence as follows:

               The Legislature did not define the term "relevant" in the Code of
       Criminal Procedure, and beyond the few items enumerated in Article 37.07,
       it has not given any guidance as to what evidence is relevant to
       punishment. Borrowing from the definition of "relevant" in Texas Rule of
       Evidence 401 is of little avail because the factfinder's role during the guilt
       phase is different from its role during the punishment phase. Unlike the
       guilt phase, where the factfinder must decide discrete factual issues,
       deciding what punishment to impose is a "normative process, not
       intrinsically factbound." Thus, what is "relevant" to assessing punishment
       is "a function of policy rather than relevancy." Evidence is relevant if it
       helps the factfinder decide what sentence is appropriate for a particular
       defendant given the facts of the case.

Hayden v. State, 296 S.W.3d 549, 552 (Tex. Crim. App. 2009) (citations omitted).

       It is clear that punishment against Cueva was to be assessed under the range of

punishment for the offenses at the time they were committed, prior to September 1, 2007.

However, because what is "relevant" to assessing punishment is a "function of policy

                                                74
rather than relevancy" and deciding what punishment to impose is a "normative process,

not intrinsically factbound," evidence involving subsequent changes in the law is arguably

relevant to help the jury decide what sentence is appropriate for a particular defendant

given the facts of the case, even though the exact the range of punishment is provided for

by the applicable law. Hayden, 296 S.W.3d at 552. Importantly, Cueva provides no

authority that suggests this evidence is so clearly irrelevant and improper that trial

counsel may be held ineffective for failing to object to its admission or to the prosecutor's

argument that includes that information, and we find none. Where there is no statute or

case law that suggests this evidence is inadmissible, the law is unsettled, and we cannot

conclude that trial counsel was ineffective for failing to object at trial. See Ex parte

Varelas, 45 S.W.3d 627, 637 (Tex. Crim. App. 2001) (en banc); see also Ex parte

Roemer, 215 S.W.3d 887, 894 (Tex. Crim. App. 2007); Ex parte Chandler, 182 S.W.3d
350, 359 (Tex. Crim. App. 2005).

       In addition, proper jury argument includes, among other things, a plea for law

enforcement and a summation of the evidence presented at trial. Alejandro, 493 S.W.2d

at 231-32; Jackson, 17 S.W.3d at 673-74. Based on our review of the record, including

the context in which the prosecutor made this argument, it would have been reasonable

for counsel to interpret the summation as a plea for law enforcement or as a summation of

the evidence. See Alejandro, 493 S.W.2d at 231-32; Jackson, 17 S.W.3d at 673-74.

Therefore, in this regard as well, we would not conclude that counsel's performance was

deficient.

              (ii.) Testimony Requesting that Cueva Receive a Life Sentence

       Cueva asserts that because counsel elicited and failed to object to requests from
                                             75
prosecution witnesses that Cueva receive a life sentence, his performance was deficient.

Cueva argues that no sound strategy justifies counsel’s conduct.

       Counsel elicited from A.G’s grandmother that she wanted Cueva to pay for what he

did to her granddaughter by spending the rest of his life in prison and that she would not

be happy unless he received a life sentence.         Counsel then elicited an affirmative

response when he asked if the witness was ―not going to be happy unless he spends the

rest of his life in prison.‖ Later the prosecutor elicited from A.G.’s great-grandmother that

justice would be the maximum penalty. Counsel did not object to this testimony. Other

testimony at the punishment phase brought out that A.G.’s family did not like or approve

of Cueva, even before the incidents for which he was convicted occurred. During his

argument, Cueva's counsel then suggested that these witnesses were not seeking

justice, but vengeance, in contrast to A.G. herself, who counsel claimed "did not come up

here and tell you to throw Charles Cueva away for the rest of his life. Because the child

can see the good, the redeemable in us."

       The record supports a conclusion that it was sound trial strategy to show the bias

of the prosecution witnesses in order to demonstrate that their requested punishment was

unreasonable and in sharp contrast to what the defense believed would be a just

outcome—that being to place Cueva on probation. Counsel made strategic decisions

regarding this testimony, and decisions based in strategy do not constitute deficient

performance. See Strickland, 466 U.S. at 689. Cueva has not shown, in the record,

that counsel's conduct was not the product of a strategic decision, and we cannot

conclude that counsel’s conduct, in this regard, was so outrageous that no competent

counsel would have engaged in it. See Morales, 253 S.W.3d at 696-97.
                                           76
                (iii.) Opinion Testimony that Sex Offenders Cannot be Rehabilitated

        Cueva contends that counsel's failure to object to the Probation Officer Escamilla’s

opinion that sex offenders cannot be rehabilitated constituted deficient performance and

that no sound strategy would justify this omission. 20                Cueva also complains that

counsel’s performance was deficient because he did not object to the State's alleged

failure to qualify Officer Escamilla.

        On direct examination, defense counsel established, through Officer Escamilla's

testimony, that ―some sex offenders who are on probation do complete the probation" and

that "[s]ome don’t‖; that there are ―people though who end up not violating the probation,

satisfactorily completing the probation, and being discharged from the program.‖ On

cross-examination, after testifying that she was not familiar with the rate of recidivism or

rehabilitation of sex offenders, Officer Escamilla agreed with the State that she was aware

that sex offenders cannot be rehabilitated and because they cannot be rehabilitated, the

most a probation officer can do is try to get them to change their behavior. However,

Officer Escamilla later testified on cross-examination that she was not familiar with a sex

offender’s compulsion to offend. And later on re-direct, when defense counsel asked

Officer Escamilla whether Cueva’s admission to some of the charges indicated that he

was likely to be a good candidate for probation, Officer Escamilla testified that "if he did

confess to some of the offenses then I would say, yes, that he is … seeking treatment,"

and if he did request help for what he had done to A.G., she agreed that such a desire


        20
            Cueva also generally contends that counsel's performance was deficient because he failed to
object to the prosecutor's closing argument that sex offenders "are not ever rehabilitated." However,
Cueva cites no specific supporting authority and provides no explanatory argument for this contention. We
will not consider this portion of Cueva's argument because it is inadequately briefed. See id.
                                                       77
played a big part in determining whether he would be a successful candidate for

probation. Counsel was also able to overcome the State's objection that the witness had

not been qualified to provide such testimony in response to counsel's question because

the trial court determined the State had already gone into this area of questioning.

          A trial court may admit expert testimony if "scientific, technical, or other specialized

knowledge will assist the trier of fact to understand the evidence or to determine a fact in

issue." TEX. R. EVID. 702. For an expert's opinion to be admissible, the proponent must

establish that the expert is qualified to render the opinion and that the testimony is

relevant and based on a reliable foundation. Acevedo v. State, 255 S.W.3d 162, 168

(Tex. App.—San Antonio 2008, pet. ref'd). A probation officer may give an opinion on a

defendant’s suitability for probation, either as a lay opinion under rule of evidence 701 or

as an expert opinion under rule 702, based on her personal knowledge of the defendant.

Ellison v. State, 201 S.W.3d 714, 722-23 (Tex. Crim. App. 2005); see TEX. R. EVID. 701 &

702. Defense counsel is not required to challenge the qualifications of every expert who

testifies at trial. Easley v. State, 978 S.W.2d 244, 251 (Tex. App.—Texarkana 1998, pet.

ref’d).    This is true especially when the State could easily have demonstrated the

expert’s qualifications if called upon to do so and an objection would only have wasted the

court’s time or antagonized the jury. Id.

          Although it appears from the record that Officer Escamilla’s qualifications were

established or at least conceded, even if they were not, we cannot conclude that counsel

was required to challenge her qualifications. See id. The record is silent regarding

whether the State could easily have proven Officer Escamilla’s qualifications if they had

been challenged at trial and an objection would have wasted the trial court’s time or
                                            78
antagonized the jury.     See id.    Therefore, we cannot conclude that trial counsel’s

performance was deficient when he did not object that the State did not establish Officer

Escamilla's qualifications. See Acevedo, 255 S.W.3d at 168.

         Regarding the admission of rehabilitation testimony, Cueva relies on DeLeon v.

State.    322 S.W.3d 375, 378, 384-87 (Tex. App.—Houston [14th Dist.] 2010, pet.

denied). The DeLeon Court affirmed DeLeon’s conviction but found that his counsel was

ineffective during the punishment stage for presenting a probation officer as a witness

and failing to object to the State’s line of questions that resulted in ―highly inflammatory

testimony‖. Id. at 385-86. Cueva claims that DeLeon is instructive because his case is

indistinguishable. We disagree.

         During the punishment hearing, DeLeon’s counsel called a probation officer who

testified about counseling and treatment that sex offenders receive when they are placed

on probation; through this education-type process, they learn to control their behavior and

to remove themselves from high-risk situations. Id. at 385. On cross-examination by

the State, the probation officer testified as follows:

         Q.    If in a particular case the facts were to show that what a person was
               convicted for was a situation where either through opportunity or
               through planning it was in a position where nobody else would see it,
               it was secretive; unless a child talked nobody would know. Is that
               risk still there if the people around aren’t trying to prevent that?

         A.    Sure. That risk will always be there. The risk will never disappear.
               Regardless if they get alone with the child, regardless if there are
               other adults in the house, the risk remains. [P] The risk is in the
               brain. It’s up here. It’s the desire. You can put a person in prison,
               you can do anything you want to them. You cannot get rid of the
               deviancy, the sexual desire, in any offender. [P] Sexual behavior is
               natural, but when it becomes deviant, that is when we get worries.
               Once it is with them, it doesn’t disappear. That is the purpose of
               treatment. [P] Punishment—I don’t care what kind of punishment
                                                 79
              you give somebody, it never forces the issues out of their brain.
              They will always have some kind of deviant sexual desire, and they
              will always be at risk to the community. That is just the way it works.

Id. at 384-85.   On re-cross, the probation officer expanded his testimony with the

following:

       Q.     Now rehabilitation of sex offenders: Are they ever rehabilitated to
              the point where the risk is gone?

       A.     No. Absolutely not. The risk will always be there. It may be
              minimized or lessened, but the risk will always remain because we
              don’t know what anybody here is thinking. We can never assume
              that we know what a sex offender is thinking. [P] The risk is this:
              they were sex offenders before they committed the offense. So we
              don’t know what he is thinking, what they’re planning. We can give
              them treatment, we can do all the things that are required by law; but
              we can’t see up here, so we can never truly predict what is going to
              happen from day one to day two. [P] You have got to assume all the
              risk because you have heard story after story, ―I never thought he
              would do this; I never thought my grandfather would do this; I never
              thought my dad would do this.‖ [P] So you never, ever push out the
              risk. You always assume the risk is great, then hopefully that is
              going to create enough protection to prevent other children from
              being impacted one way or the other. You just don’t know. [P] I
              can have guys that do everything perfectly, but up here they’re still
              having sexual fantasies of molesting two-year-old girls or
              two-year-old boys. Just because you succeed well in probation
              does not remove the risk.

Id. at 385. The probation officer then listed various problems he had encountered as a

probation officer dealing with sex offenders and concluded by testifying that ―[i]f you want

to protect the public, then you put them in a situation where they can’t have access to

children.‖ Id.

       Based on the above testimony, the DeLeon Court concluded that, even without

determining whether the officer was qualified to give expert opinion testimony such that

the testimony on these matters was admissible on that basis, the ―testimony was

                                                80
particularly damaging to appellant’s prospects for probation or a short prison sentence‖

and that ―trial counsel was deficient in failing to object to the highly inflammatory

testimony and for calling [the officer] to the stand in the first place‖ because he ―should

have known how [the officer] was going to testify on these matters.‖ Id. at 385-86.

Finally, the Fourteenth Court of Appeals determined that ―[t]here could have been no

strategic reason for producing and permitting such damning testimony.‖ Id. at 386.

       The Deleon Court's reversal was not based on the fact that counsel failed to object

to the probation officer’s qualification to render an opinion, but rather on the highly

inflammatory nature of the officer’s testimony as a whole.       Id. at 385-86.   Thus, it

provides no support for Cueva’s qualification argument. Cueva does not complain that

counsel’s performance was deficient for calling Officer Escamilla to the stand, as did the

appellant in DeLeon. See id. Instead, he contends only that counsel was deficient in

failing to object to testimony regarding rehabilitation.

       As to Officer Escamilla’s rehabilitation testimony, while she agreed that sex

offenders cannot be rehabilitated, she also agreed that one can try to get a sex offender

to change his behavior, which would support a conclusion that the risk may be minimized

or lessoned. Additionally, Officer Escamilla testified, somewhat inconsistently during her

second cross-examination, that she was not familiar with a sex offender’s compulsion to

offend. We cannot conclude that this testimony is ―highly inflammatory‖ and ―damning‖

testimony. See id. at 384-85. It falls far short of the testimony condemned by the

DeLeon Court, and DeLeon is therefore also distinguishable for that reason. See id.

       Finally, by allowing the State’s line of questioning, counsel was later able to ask

Officer Escamilla whether Cueva’s admission to some of the charges indicated that he
                                           81
was likely to be a good candidate for probation. The trial court overruled the State's

objection to this line of questioning on the basis that the State had already gone into this

area. Therefore, unlike DeLeon, Cueva has not shown in the record that counsel's

conduct was not the product of a strategic decision. See id. at 386. Because we cannot

conclude that counsel’s conduct, in this regard, was so outrageous that no competent

counsel would have engaged in it, we must, therefore, presume that his performance was

constitutionally adequate. See Morales, 253 S.W.3d at 696-97.

              (iv.) Testimony that Cueva Committed Extraneous Offenses

       Cueva asserts that counsel’s conduct in eliciting, opening the door to, and failing to

object to certain inadmissible extraneous offenses based on hearsay constituted deficient

performance. He claims that no sound strategy could justify this conduct.

       In support of his argument, Cueva relies on Ex parte Walker. 777 S.W.2d 427,

432 (Tex. Crim. App. 1989) (en banc). The court of criminal appeals in Ex parte Walker

held that counsel was deficient for allowing in and discussing Walker's adjudicated

extraneous offense during the punishment stage. Id. Ex parte Walker was decided

under the former statute, which generally did not permit extraneous offenses to be

admitted. Id. The law has since changed, and unadjudicated extraneous offenses are

now admissible during punishment if the State proves them beyond a reasonable doubt.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(a); see Mitchell v. State, 931 S.W.2d 950, 954

(Tex. Crim. App. 1996) (en banc).

       Nonetheless, Cueva objects to certain references to a prior assault against A.G.’s

mother and to Cueva’s prior driving while intoxicated (DWI) arrests. Reference to the

prior assault occurred during the punishment stage when, during cross-examination of
                                            82
A.G.’s grandmother, Cueva’s counsel appeared to be developing the reasons for, and the

extent of, her disapproval of Cueva, including the fact that she had called the police and

gotten him arrested. On cross-examination of A.G.’s great aunt, Cueva’s counsel also

developed her dislike for Cueva and how she was angry that all charges against Cueva

for the prior assault had been dropped.

      During direct examination of defense witness Adan Barrera, Cueva’s counsel

allowed the witness to detail what he knew about Cueva. Barrera stated, among other

things, that Cueva was ―a good father,‖ ―a great person,‖ and agreed that he was ―a

responsible person.‖ On cross-examination, the State then asked whether Cueva was a

good father and a responsible person when he beat his girlfriend in front of his daughter

and got arrested twice in one year for DWI. Finally, during direct examination of Cueva’s

father, counsel asked what kind of person Cueva was and whether he could follow the

rules and conditions of probation, and his father answered that Cueva was ―a great man,

good man.‖ On cross-examination, the State elicited testimony from Cueva’s father that

he knew about Cueva’s DWI arrests but not about his arrest for beating A.G.’s mother.

      The record supports a conclusion that it was sound trial strategy to show the

grandmother’s and great-aunt’s dislikes for, and biases against, Cueva to demonstrate

that their requested punishment was unreasonable. Counsel also took a strategic risk in

asking about the kind of person Cueva was, perhaps seeking sympathy for Cueva. By

doing so, counsel had no basis to object to the State’s impeachment of those witnesses

with prior bad conduct. Thus, we conclude counsel made strategic decisions regarding

this testimony. Strickland, 466 U.S. at 689. Again, Cueva has not shown, through the

record, that counsel's conduct was not the product of a strategic decision, and we cannot
                                              83
conclude that counsel’s conduct, in this regard, was so outrageous that no competent

counsel would have engaged in it. See Morales, 253 S.W.3d at 696-97.

       We also note that the punishment charge contained a paragraph instructing the

jury not to consider testimony concerning extraneous offenses if it was not proved beyond

a reasonable doubt.      Therefore, counsel’s performance was not ineffective for this

reason.

              (v.) Prosecutor's Punishment-Stage Arguments

                     (a). Cueva “Attacked” A.G.

       Cueva complains that counsel’s failure to object to the following portion of the

prosecutor’s closing argument on punishment was deficient, not strategic:

              All we know is that he touched his penis on her anus and on her
       vaginal area, and even after he had done all of that, when he was caught in
       the act, he basically turned the tables on her and ended up during this trial
       victimizing her again by attacking her.

       Cueva claims that, by this argument, the prosecutor was arguing that Cueva

victimized A.G. by going to trial and making her testify, an argument he contends is

improper and should have required a mistrial. See, e.g., Villarreal v. State, 860 S.W.2d
647, 650 (Tex. App.—Waco 1993, no pet.) (concluding that the prosecutor’s argument

equating the fulfillment of the constitutional right to a jury trial by requiring a complainant

to testify about the defendant raping the child complainant again by going to trial was

extreme and so manifestly improper and harmful that no instruction to disregard could

reasonably remove it from the minds of the jurors). The prosecutor, however, did not say

that Cueva victimized A.G. by making her go to trial and testify against him, as Cueva

asserts. Rather, the prosecutor argued that Cueva ―ended up during this trial victimizing

                                                 84
[A.G.] again by attacking her.‖ She did not explain or expand upon her statement.

        Moreover, Cueva concedes, on appeal, that the prosecutor was arguing that

Cueva attacked A.G.’s credibility.21 And Cueva, himself, testified that A.G. was lazy in

the mornings, made excuses to get out of going to school, and got rashes because she

did not know how to clean herself properly.                Such testimony could be seen as an

embarrassing and demeaning attack on A.G. Cueva also testified that A.G.’s mother

―went all psycho on me, saying all kind of retarded stuff‖ and that ―I know what kind of

person she is.‖ The prosecutor could have been referring to this testimony when arguing

that Cueva victimized A.G. again by attacking her during the trial.

        Cueva provides us with no record citations to support his characterization of the

prosecutor’s argument. And he has not referred this Court to any controlling authority to

show that an objection would have been sustained or, if overruled, would have

constituted reversible error, and we find no such authority. See Miniel v. State, 831
S.W.2d 310, 324 (Tex. Crim. App. 1992) ("While the prosecutor's misstatement of the

evidence regarding fingerprints on the shock absorber was improper and would have

been subject to an objection, even had such been erroneously overruled such error would

certainly not have been reversible."); see also Holland v. State, 761 S.W.2d 307, 319

(Tex. Crim. App. 1988) ("[T]rial counsel was under no obligation to do what would amount

to a futile act.").

        Therefore, affording great deference to counsel's ability, see Jaynes, 216 S.W.3d

at 851, we conclude that there was nothing to which counsel should have objected.

        21
              In his appellate brief, Cueva comments that ―[t]here is no evidence in the record that [Cueva]
physically attacked [A.G.] during the trial,‖ rather ―the prosecutor meant that [Cueva] challenged [A.G.’s]
credibility.‖
                                                        85
Counsel did not perform "below an objective standard of reasonableness" in this regard,

and thus, counsel's decision not to object to this argument was not deficient in this

instance. See Ex parte Briggs, 187 S.W.3d at 466.

                    (b). Life Sentences and Another Trial

      Cueva asserts that the prosecutor's closing arguments that A.G. and the police

officers wanted a particular punishment and that there was a pending charge in Mission,

Texas, involving A.G., which could result in another trial depending on the punishment

assessed in this trial, were improper and should have been objected to by counsel.

Cueva contends that these arguments were improper because there was no evidence in

the record to support such a summary, and the summary was not a reasonable deduction

from the evidence. See Dorsey v. State, 709 S.W.2d 207, 210 (Tex. Crim. App. 1986)

(en banc) ("[I]f a prosecutor wants to argue that a victim desires his or her assailant

incarcerated, then these facts need to be in evidence."); see also Alejandro, 493 S.W.2d

at 231-32 (setting out four areas of a proper jury argument); Jackson, 17 S.W.3d at

673-74 (same).

      Specific to this complaint, the prosecutor argued the following:

              The community has no choice with your decision. Whatever you
      decide, Robstown[, Texas] is stuck with. I find it interesting that the
      defense is arguing that [A.G.] does not want [Cueva] to go to prison. That's
      not true. [A.G.] wants [Cueva] in prison for the rest of his life. So does her
      family. The detective–-the detectives in this community is [sic] asking for a
      life sentence.

             ….

              Now it is your turn to affirm [A.G.] What would be affirmation here
      for this horrible brutal crime is 99 years [in] prison. At least give [A.G.] the
      comfort of knowing that [Cueva] will never ever get out of prison. By giving

                                                86
         [Cueva] a high sentence, [A.G.] will not have to go through another trial in
         Mission, Texas. This will be it.

         Based on our review of the record, including the prosecutor's entire closing

argument, it would have been reasonable for counsel to interpret the prosecutor's

argument as a plea for law enforcement rather than a summary of the testimony of the

witness. See Jackson, 17 S.W.3d at 673-74. Moreover, even were we to agree with

Cueva's interpretation that the prosecutor was arguing that everyone wanted Cueva in

prison for life, this is consistent with Cueva's trial strategy to show that the prosecution

witnesses were biased against him, a strategic reason for not objecting. See Strickland,
466 U.S. at 689 (providing that decisions based in strategy do not constitute deficient

performance). And to the extent we would conclude that counsel's failure to object was

improper, we would further conclude that it did not fall below an objective standard of

reasonableness under the prevailing professional norms. See Ex parte Briggs, 187
S.W.3d at 466.

         As for the prosecutor's argument that A.G. would have to endure another trial in

Mission, Texas, if the jury did not assess a long sentence, counsel may have decided not

to object in order to avoid highlighting such an argument or encouraging the jury to dwell

on the possibility of another trial. See Garcia, 887 S.W.2d at 881. He may also have

decided that the jury's speculation that, whatever sentence they imposed, Cueva might

still be subject to prosecution and punishment in a separate case, which would work in his

favor.

         Thus, we conclude counsel made strategic decisions regarding the prosecutor's

argument.     Cueva has not shown that counsel's conduct was not the product of a

                                                 87
strategic decision, and we cannot conclude that counsel’s conduct, in this regard, was so

outrageous that no competent counsel would have engaged in it. See Morales, 253
S.W.3d at 696-97.

                (vi.) Counsel's Argument that It Was Not His Job to Seek Justice

        Cueva asserts that it was unsound for his counsel to execute a purported strategy

by arguing as part of his punishment summation that it was not his job to see that justice

was done.       Cueva contends that this argument is inconsistent with any reasoned

punishment strategy, and therefore, counsel's conduct was objectively deficient. 22

        Counsel presented the following summation at the close of the punishment stage:

                I want you to think beyond just the argument the prosecution is going
        to make when they talk about justice. In the [c]ode of [c]riminal
        [p]rocedure, the prosecutor's job is to see that justice is done. That's not
        my job. My job is to make the best plea for my client that I can possibly do.
        That is what I am doing to you here today. Without shame, without
        embarrassment of any kind whatsoever, I am here pleading for the life of my
        client, Charles Anthony Cueva.

        In this closing argument, counsel referred to the prosecutor's job—one of seeking

justice–-and to his job–-one of pleading for his client. It is reasonable to conclude that

counsel was explaining each counsel's respective function at trial, emphasizing that

defense counsel does not have a generalized duty to seek justice, as does the

prosecutor. Rather, defense counsel is to make the best case he can for his client, which

would include arguing the evidence to support an acquittal or a light punishment. It is


        22
           Again, Cueva relies on Craig v. State, this time in support of his general conclusion that
counsel's conduct was objectively deficient. See 847 S.W.2d at 436. As noted earlier, however, the Craig
Court considered the effect of counsel's alleged errors at the punishment stage by applying the
then-accepted Duffy standard of review, not the Strickland standard. See id. at 435 (citing Ex parte Duffy,
607 S.W.2d 507, 514 n.14 (Tex. Crim. App. 1980)); see also Strickland, 466 U.S. at 689; Ex parte Walker,
777 S.W.2d 427, 430 (Tex. Crim. App. 1989). Therefore, we do not agree that Craig supports Cueva's
argument for reversal in this case.
                                                        88
also reasonable strategy for the defense counsel to talk with the jury about his role in

order to build credibility, to avoid the appearance that he is trying mislead or behave

unethically, and to be candid about his client's shortcomings. See Martin v. State, 265
S.W.3d 435, 446 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (quoting Yarborough v.

Gentry, 540 U.S. 1, 9 (2003) ("By candidly acknowledging his client's shortcomings,

counsel might have built credibility with the jury and persuaded it to focus on the relevant

issues in the case.")).

        Thus, we conclude counsel made strategic decisions regarding this argument.

Cueva has not shown, in the record, that counsel's conduct was not the product of a

strategic decision, and we cannot conclude that counsel’s conduct, in this regard, was so

outrageous that no competent counsel would have engaged in it.23 See Morales, 253
S.W.3d at 696-97.

3. Summary

        Accordingly, having concluded that the trial court did not abuse its discretion in

denying ineffective-assistance-of-counsel challenges made by Cueva in his motion for

new trial, we overrule Cueva's third and fourth issues as to those claims. We also

overrule the third and fourth issues as to Cueva's additional claims because we have

concluded that counsel's performance as to each of the additional claims was not

ineffective under Strickland.

        23
           Cueva also complains that the alleged errors collectively prejudiced his defense. Having
concluded that Cueva did not satisfy Strickland’s deficiency prong by a preponderance of the evidence as to
each alleged individual error or having concluded that, if his performance was deficient, there was no
prejudice shown, we need not address Cueva's "collective prejudice" argument. See Perez v. State, 310
S.W.3d 890, 893 (Tex. Crim. App. 2010) (providing that a defendant must satisfy both of Strickland's prongs
by a preponderance of the evidence); Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005);
see also Strickland, 466 U.S. at 687; see also TEX. R. APP. P. 47.1.

                                                        89
                              IV. CONCLUSION

We affirm the judgment of the trial court.


                                               NELDA V. RODRIGUEZ
                                               Justice

Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of May, 2011.




                                         90